Exhibit 10.27

PLEASE READ THE FOLLOWING LICENSE AGREEMENT TERMS AND CONDITIONS CAREFULLY
BEFORE DOWNLOADING OR USING THE APPLE SOFTWARE. THESE TERMS AND CONDITIONS
CONSTITUTE A LEGAL AGREEMENT BETWEEN YOU AND APPLE.

iOS Developer Program License Agreement

Purpose

You would like to use the Apple Software (as defined below) to develop one or
more Applications (as defined below) for Apple-branded products running the iOS.
Apple is willing to grant You a limited license to use the Apple Software to
develop and test Your Applications on the terms and conditions set forth in this
Agreement.

Applications developed under this Agreement can be distributed in three ways:
(1) through the App Store, if selected by Apple, (2) through the VPP/B2B Program
Site, if selected by Apple, and (3) on a limited basis for use on Registered
Devices (as defined below).

Applications that meet Apple’s Documentation and Program Requirements may be
submitted for consideration by Apple for distribution via the App Store or
VPP/B2B Program Site. If submitted by You and selected by Apple, Your
Applications will be digitally signed by Apple and distributed through the App
Store or VPP/B2B Program Site, as applicable. Distribution of free (no charge)
Applications (including those that use the In-App Purchase API for the delivery
of free content) will be subject to the distribution terms contained in Schedule
1 to this Agreement. If You would like to distribute Applications for which You
will charge a fee or would like to use the In-App Purchase API for the delivery
of fee-based content, You must enter into a separate agreement with Apple
(“Schedule 2”). If You would like to distribute Custom B2B Applications via the
VPP/B2B Program Site, You must enter into a separate agreement with Apple
(“Schedule 3”). You may also create Passes (as defined below) for use on
Apple-branded products running the iOS under this Agreement and distribute such
Passes for use by Passbook.

1. Accepting this Agreement; Definitions

1.1 Acceptance

In order to use the Apple Software and related services, You must first agree to
this License Agreement. If You do not or cannot agree to this License Agreement,
You are not permitted to use the Apple Software or related services. Do not
download or use the Apple Software or any related services in that case.

You accept and agree to the terms of this License Agreement on Your own behalf
and/or on behalf of Your company, organization, educational institution, or
agency, instrumentality, or department of the federal government as its
authorized legal representative, by doing either of the following:

(a) checking the box displayed at the end of this Agreement if You are reading
this on an Apple website; or

(b) clicking an “Agree” or similar button, where this option is provided by
Apple.

1.2 Definitions

Whenever capitalized in this Agreement:

“Ad Support APIs” means the APIs that provide the Advertising Identifier and
Advertising Preference.

 

Program Agreement   Page 1



--------------------------------------------------------------------------------

“Advertising API” means the Documented API that enables You to use Apple’s
advertising service to deliver advertising to Your Application.

“Advertising Identifier” means a unique, non-personal, non-permanent identifier
provided by iOS through the Ad Support APIs that is associated with a particular
iOS device.

“Advertising Preference” means the iOS setting that enables an end-user to set
an ad tracking preference.

“Agreement” means this iOS Developer Program License Agreement, including any
attachments, Schedule 1 and any exhibits thereto which are hereby incorporated
by this reference.

“App Store” means an electronic store and its storefronts branded, and owned
and/or controlled by Apple or an affiliate of Apple.

“Apple” means Apple Inc., a California corporation with its principal place of
business at One Infinite Loop, Cupertino, California 95014, U.S.A.

“Apple Maps Service” means the mapping platform and Map Data provided by Apple
via the MapKit API for iOS version 6 or later and for use by You only in
connection with Your Applications.

“Apple Push Notification” or “APN” means the Apple Push Notification service
that Apple may provide to You to enable You to transmit Push Notifications to
Your Application.

“APN API” means the Documented API that enables You to use the APN to deliver a
Push Notification to Your Application.

“Apple Software” means the SDK, the iOS, the Provisioning Profiles and any other
software that Apple provides to You under the Program, including any Updates
thereto that may be provided to You by Apple.

“Apple Subsidiary” means a corporation at least fifty percent (50%) of whose
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are owned or controlled,
directly or indirectly, by Apple, and that is involved in the operation of or
otherwise affiliated with the App Store or VPP/B2B Program Site, including
without limitation Apple Pty Limited, iTunes S.à.r.l., and iTunes K.K.

“Application” means one or more software programs developed by You in compliance
with the Documentation and the Program Requirements, under Your own trademark or
brand, and for specific use with an iOS Product, including bug fixes, updates,
upgrades, modifications, enhancements, supplements to, revisions, new releases
and new versions of such software programs.

“Authorized Developers” means Your employees and contractors, members of Your
organization or, if You are an educational institution, Your faculty and staff
who (a) each have an active and valid Registered Apple Developer account with
Apple, (b) have a demonstrable need to know or use the Apple Software in order
to develop and test Applications, and (c) to the extent such individuals will
have access to Apple Confidential Information, each have written and binding
agreements with You to protect the unauthorized use and disclosure of such Apple
Confidential Information.

 

Program Agreement   Page 2



--------------------------------------------------------------------------------

“Authorized Test Devices” means iOS Products owned or controlled by You that
have been designated by You for testing and development purposes and
specifically registered with Apple under this Program.

“Custom B2B Application” means a Licensed Application that is customized by You
for use by a specific VPP Customer or group of VPP Customers and that is
selected and digitally signed by Apple for distribution through the VPP/B2B
Program Site.

“Documentation” means any technical or other specifications or documentation
that Apple may provide to You for use in connection with the Apple Software.

“Documented API(s)” means the Application Programming Interface(s) documented by
Apple in published Apple Documentation and which are contained in the Apple
Software.

“Entitlement” means an identifier provided by Apple that allows Your Application
to access certain Apple services.

“FOSS” (Free and Open Source Software) means any software that is subject to
terms that, as a condition of use, copying, modification or redistribution,
require such software and/or derivative works thereof to be disclosed or
distributed in source code form, to be licensed for the purpose of making
derivative works, or to be redistributed free of charge, including without
limitation software distributed under the GNU General Public License or GNU
Lesser/Library GPL.

“Game Center” means the gaming community service and related APIs provided by
Apple for use by You in connection with Your Applications and/or Your Mac App
Store applications that are associated with Your developer account. The Game
Center may consist of an Apple confidential, pre-release version of the Game
Center service or a production, commercially-available version of such service.

“iCloud” means the iCloud online service provided by Apple that includes remote
online storage.

“iCloud Storage APIs” means the APIs that allow storage and retrieval of
user-generated documents and other files, and allow storage and retrieval of key
value data (e.g., a list of stocks in a finance App, settings for an App) for
Applications and Multi-Platform Software through the use of iCloud.

“In-App Purchase API” means the Documented API that enables additional content,
functionality or services to be delivered or made available for use within an
Application with or without an additional fee.

“iOS” means the iOS operating system software provided by Apple for use by You
only in connection with Your Application development and testing, which, from
time to time during the Term, may consist of an Apple confidential, pre-release
version of the iOS operating system software or a gold master “GM” production,
commercially-available version of the iOS operating system software (or any
successor thereto).

“iOS Accessory” means a non-Apple branded hardware device that interfaces,
communicates, or otherwise interoperates with or controls an iOS Product through
the iPod Accessory Protocol.

“iOS Product” means an Apple-branded product that runs the iOS.

“iPod Accessory Protocol” or “iAP” means Apple’s proprietary protocol for
communicating with iOS Products and which is licensed under Apple’s MFi
Licensing Program.

 

Program Agreement   Page 3



--------------------------------------------------------------------------------

“iTunes Connect” means Apple’s proprietary online content management tool for
Applications.

“Licensed Application” means an Application that (a) meets and complies with all
of the Documentation and Program Requirements, and (b) has been selected and
digitally signed by Apple for production distribution, and includes any
additional permitted functionality, content or services provided by You from
within an Application using the In-App Purchase API.

“Licensed Application Information” means screen shots, images, artwork, icons
and/or any other text, descriptions, representations or information relating to
a Licensed Application that You provide to Apple for use in accordance with
Schedule 1, or, if applicable, Schedule 2 or Schedule 3.

“Limited Advertising Purposes” means frequency capping, conversion events,
estimating the number of unique users, security and fraud detection, debugging,
and other uses that may be permitted by Apple in Documentation for the Ad
Support APIs.

“Local Notification” means a message, including any content or data therein,
that Your Application delivers to end-users at a pre-determined time or when
Your Application is running in the background and another application is running
in the foreground.

“MFi Licensing Program” means a separate Apple program that offers iOS Accessory
developers, among other things, a license to incorporate certain Apple
technology into a hardware device to interface, communicate or otherwise
interoperate with or control iOS Products.

“MFi Licensee” means a party who has been granted a license by Apple under the
MFi Licensing Program.

“Map Data” means any content, data or information provided through the Apple
Maps Service including, but not limited to, imagery, terrain data, latitude and
longitude coordinates, points of interest and traffic data.

“MapKit API” means the Documented API that enables You to add mapping
functionality to Applications.

“Multi-Platform Software” means other versions of Your software applications
(i) that have the same title and substantially equivalent features and
functionality as Your Licensed Application and that are made available by You
for use on supported versions of OS X and/or supported versions of Windows (as
identified in the Documentation), and (ii) that update data with Your Licensed
Application through the use of iCloud.

“Multitasking” means the ability of Applications to run in the background while
other Applications are running on the iOS.

“Pass(es)” means one or more digital passes (e.g., movie tickets, coupons,
loyalty reward vouchers, boarding passes, membership cards, etc.) developed by
You under this Agreement, under Your own trademark or brand, and which are
signed with Your Pass ID.

“Pass ID” means the combination of an Apple-issued certificate and Push
Application ID that is used by You to sign Your Passes and/or communicate with
the APN.

“Pass Information” means the text, descriptions, representations or information
relating to a Pass that You provide to Your end-users on or in connection with a
Pass.

 

Program Agreement   Page 4



--------------------------------------------------------------------------------

“Passbook” means Apple’s installed iOS feature that has the ability to store and
display Passes for use on iOS Products.

“Program” means the overall iOS application development, testing, digital
signing, and distribution program contemplated in this Agreement.

“Program Requirements” mean the technical, human interface, design, product
category, security, performance, and other criteria and requirements specified
by Apple, including but not limited to the current set of requirements set forth
in Section 3.3, as they may be modified from time to time by Apple in accordance
with this Agreement.

“Provisioning Profiles” means the provisioning profiles provided by Apple for
use by You in connection with Your Application development and testing, and
limited distribution of Your Applications for use on Registered Devices.

“Push Application ID” means the unique identification number or other identifier
that Apple assigns to an Application or Pass in order to permit it to access and
use the APN.

“Push Notification” means a message, including any content or data therein, that
You transmit to end-users and that is delivered in Your Application and/or to
Your Pass within Passbook.

“Registered Devices” means iOS Products owned or controlled by You, or owned by
individuals who are affiliated with You, that You have specifically registered
with Apple under this Program.

“Security Solution” means the proprietary Apple content protection system
marketed as Fairplay, to be applied to Licensed Applications distributed on the
App Store to administer Apple’s standard usage rules for Licensed Applications,
as such system and rules may be modified by Apple from time to time.

“SDK” (Software Development Kit) means the Documentation, software (source code
and object code), applications, sample code, simulator, tools, libraries, APIs,
data, files, and materials provided by Apple for use by You in connection with
Your Application development, and includes any Updates that may be provided by
Apple to You pursuant to this Agreement.

“Term” means the period described in Section 12.

“Updates” means bug fixes, updates, upgrades, modifications, enhancements,
supplements, and new releases or versions of the Apple Software, or to any part
of the Apple Software.

“Volume Purchase Program” or “VPP” means an Apple program that offers the
ability to obtain Custom B2B Applications and make volume purchases of Licensed
Applications.

“VPP/B2B Program Site” means an electronic store and its storefronts branded,
and owned and/or controlled by Apple or an affiliate of Apple, and that is only
accessible to VPP Customers.

“VPP Customer(s)” means a third party that is enrolled in Apple’s Volume
Purchase Program.

“You” and “Your” means and refers to the person(s) or legal entity (whether the
company, organization, educational institution, or governmental agency,
instrumentality, or department) using the Apple Software or otherwise exercising
rights under this Agreement. For the sake of clarity, You may authorize
contractors to develop Applications on Your behalf, but any such Applications
must be submitted under Your developer account.

 

Program Agreement   Page 5



--------------------------------------------------------------------------------

2. Internal Use License and Restrictions

2.1 Permitted Uses and Restrictions

Subject to the terms and conditions of this Agreement, Apple hereby grants You
during the Term, a limited, non-exclusive, personal, revocable,
non-sublicensable and non-transferable license to:

(a) Install a reasonable number of copies of the Apple Software on Apple-branded
computers owned or controlled by You, to be used internally by You or Your
Authorized Developers for the sole purpose of developing or testing
Applications, unless otherwise specified by Apple;

(b) Make and distribute a reasonable number of copies of the Documentation to
Authorized Developers for their internal use only and for the sole purpose of
developing or testing Applications;

(c) Install one (1) copy of the iOS and a Provisioning Profile on each of Your
Authorized Test Devices, up to the number of Authorized Test Devices that You
have registered and acquired licenses for, to be used internally by You or Your
Authorized Developers for the sole purpose of developing and testing Your
Applications; and

(d) Install a Provisioning Profile on each of Your Registered Devices, up to the
limited number of Registered Devices that You have registered and acquired
licenses for, for the sole purpose of enabling the distribution and use of Your
Applications on such Registered Devices.

Apple reserves the right to set the limited number of iOS Products that each
Licensee may register with Apple and obtain licenses for under this Program (a
“Block of Registered Device Licenses”), as specified on the Program web portal.
For the purposes of limited distribution on Registered Devices under
Section 7.2, each company, organization, educational institution or affiliated
group may only acquire one (1) Block of Registered Device Licenses per company,
organization, educational institution or group, unless otherwise agreed in
writing by Apple. You agree not to knowingly acquire, or to cause others to
acquire, more than one Block of Registered Device Licenses for the same company,
organization, educational institution or group.

2.2 Authorized Test Devices and Pre-Release Apple Software

As long as an Authorized Test Device contains any pre-release versions of the
Apple Software or uses pre-release versions of services, You agree to restrict
access to such Authorized Test Device to Your Authorized Developers and to not
disclose, show, rent, lease, lend, sell or otherwise transfer such Authorized
Test Device to any third party. You further agree to take reasonable precautions
to safeguard, and to instruct Your Authorized Developers to safeguard, all
Authorized Test Devices from loss or theft.

You acknowledge that by installing any pre-release Apple Software or using any
pre-release services on Your Authorized Test Devices, these Devices may be
“locked” into testing mode and may not be capable of being restored to their
original condition. Any use of any pre-release Apple Software or pre-release
services are for evaluation and development purposes only, and You should not
use any pre-release Apple Software or pre-release services in a commercial
operating environment or with important data. You should back up any data prior
to using the pre-release Apple Software or pre-release services. Apple shall not
be responsible for any costs, expenses or other liabilities You may incur as a
result of provisioning Your Authorized Test Devices and Registered Devices, Your
Application development or the installation or use of this Apple Software or any
pre-release Apple services, including but not limited to any damage to any
equipment, or any damage, loss, or corruption of any software, information or
data.

 

Program Agreement   Page 6



--------------------------------------------------------------------------------

2.3 Confidential Nature of Pre-Release Apple Software and services

From time to time during the Term, Apple may provide You with pre-release
versions of the Apple Software or related services that constitute Apple
Confidential Information and are subject to the confidentiality obligations of
this Agreement. Such pre-release Apple Software and related services should not
be relied upon to perform in the same manner as a final-release commercial-grade
product, nor used with data that is not sufficiently and regularly backed up,
and may include features, functionality or APIs for software or services that
are not yet available. You acknowledge that Apple may not have publicly
announced the availability of such pre-release Apple Software or related
services, that Apple has not promised or guaranteed to You that such pre-release
software or services will be announced or made available to anyone in the
future, and that Apple has no express or implied obligation to You to announce
or commercially introduce such software or services or any similar or compatible
technology. You expressly acknowledge and agree that any research or development
that You perform with respect to pre-release versions of the Apple Software or
related services is done entirely at Your own risk.

2.4 Copies

You agree to retain and reproduce in full the Apple copyright, disclaimers and
other proprietary notices (as they appear in the Apple Software and related
services and Documentation provided) in all copies of the Apple Software and
Documentation that You are permitted to make under this Agreement.

2.5 Ownership

Apple retains all rights, title, and interest in and to the Apple Software and
any Updates it may make available to You under this Agreement. You agree to
cooperate with Apple to maintain Apple’s ownership of the Apple Software, and,
to the extent that You become aware of any claims relating to the Apple
Software, You agree to use reasonable efforts to promptly provide notice of any
such claims to Apple. The parties acknowledge that this Agreement does not give
Apple any ownership interest in Your Applications or Passes.

2.6 No Other Permitted Uses

Except as otherwise set forth in this Agreement, You agree not to rent, lease,
lend, upload to or host on any website or server, sell, redistribute, or
sublicense the Apple Software, Apple-issued certificates, or any services, in
whole or in part, or to enable others to do so. You may not use the Apple
Software, Apple-issued certificates, or any services provided hereunder for any
purpose not expressly permitted by this Agreement, including any applicable
Attachments and Schedules. You agree not to install, use or run the SDK on any
non-Apple-branded computer, not to install, use or run the iOS and Provisioning
Profiles on or in connection with devices other than iOS Products, or to enable
others to do so. You may not and You agree not to, or to enable others to, copy
(except as expressly permitted under this Agreement), decompile, reverse
engineer, disassemble, attempt to derive the source code of, modify, decrypt, or
create derivative works of the Apple Software, Apple-issued certificates or any
services provided by the Apple Software or otherwise provided hereunder, or any
part thereof (except as and only to the extent any foregoing restriction is
prohibited by applicable law or to the extent as may be permitted by licensing
terms governing use of open-sourced components or sample code included with the
Apple Software). You agree not to exploit any Apple Software, Apple-issued
certificates, or services provided hereunder in any unauthorized way whatsoever,
including but not limited to, by trespass or burdening network capacity, or by
harvesting or misusing data provided by such Apple Software, Apple-issued
certificates, or services. Any attempt to do so is a violation of the rights of
Apple and its licensors of the Apple Software or services. If You breach any of
the foregoing restrictions, You may be subject to prosecution and damages. All
licenses not expressly granted in this Agreement are reserved and no other
licenses, immunity or rights, express or implied are granted by Apple, by
implication, estoppel, or otherwise. This Agreement does not grant You any
rights to use any trademarks, logos or service marks belonging to Apple,
including but not limited to the iPhone or iPod word marks. If You make
reference to any Apple products or technology or use Apple’s trademarks, You
agree to comply with the published guidelines at
http://www.apple.com/legal/trademark/guidelinesfor3rdparties.html, as modified
by Apple from time to time.

 

Program Agreement   Page 7



--------------------------------------------------------------------------------

2.7 Updates; No Support or Maintenance

Apple may extend, enhance, or otherwise modify the Apple Software or services
(or any part thereof) provided hereunder at any time without notice, but Apple
shall not be obligated to provide You with any Updates to the Apple Software or
services. If Updates are made available by Apple, the terms of this Agreement
will govern such Updates, unless the Update is accompanied by a separate license
in which case the terms of that license will govern. Apple is not obligated to
provide any maintenance, technical or other support for the Apple Software or
services. You acknowledge that Apple has no express or implied obligation to
announce or make available any Updates to the Apple Software or to any services
to anyone in the future. Should an Update be made available, it may have APIs,
features, services or functionality that are different from those found in the
Apple Software licensed hereunder or the services provided hereunder.

3. Your Obligations

3.1 General

You certify to Apple and agree that:

(a) You are of the legal age of majority in the jurisdiction in which You reside
(at least 18 years of age in many countries) and have the right and authority to
enter into this Agreement on Your own behalf, or if You are entering into this
Agreement on behalf of Your company, organization, educational institution, or
agency, instrumentality, or department of the federal government, that You have
the right and authority to legally bind such entity or organization to the terms
and obligations of this Agreement;

(b) All information provided by You to Apple or Your end-users in connection
with this Agreement or Your Application or Passes, including without limitation
Licensed Application Information or Pass Information, will be current, true,
accurate, supportable and complete and, with regard to information You provide
to Apple, You will promptly notify Apple of any changes to such information.
Further, You agree that Apple may share such information (including email
address and mailing address) with third parties who have a need to know for
purposes related thereto (e.g., intellectual property questions, customer
service inquiries, etc.);

(c) You will comply with the terms of and fulfill Your obligations under this
Agreement, including obtaining any required consents for Your Authorized
Developers’ use of the Apple Software and services, and You agree to monitor and
be fully responsible for all such use by Your Authorized Developers and their
compliance with the terms of this Agreement;

(d) You will be solely responsible for all costs, expenses, losses and
liabilities incurred, and activities undertaken by You and Authorized Developers
in connection with the Apple Software and services, the Registered Devices, Your
Applications, Your Passes and Your related development and distribution efforts,
including, but not limited to, any related development efforts, network and
server equipment, Internet service(s), or any other hardware, software or
services used by You in connection with Your use of any services;

(e) For the purposes of Schedule 1(if applicable), You represent and warrant
that You own or control the necessary rights in order to appoint Apple and Apple
Subsidiaries as Your worldwide agent for the delivery of Your Licensed
Applications, and that the fulfillment of such appointment by Apple and Apple
Subsidiaries shall not violate or infringe the rights of any third party; and

(f) You will not act in any manner which conflicts or interferes with any
existing commitment or obligation You may have and no agreement previously
entered into by You will interfere with Your performance of Your obligations
under this Agreement.

3.2 Use of the Apple Software

As a condition to using the Apple Software and any services, You agree that:

(a) You will only use the Apple Software and any services for the purposes and
in the manner expressly permitted by this Agreement and in accordance with all
applicable laws and regulations;

(b) You will not use the Apple Software or any services for any unlawful or
illegal activity, nor to develop any Application or Pass which would commit or
facilitate the commission of a crime, or other tortious, unlawful or illegal
act;

 

Program Agreement   Page 8



--------------------------------------------------------------------------------

(c) Your Application will be developed in compliance with the Documentation and
the Program Requirements, the current set of which is set forth in Section 3.3
below, and any Passes will also be developed in compliance with the
Documentation and the Program Requirements;

(d) To the best of Your knowledge and belief, Your Application, Licensed
Application Information, Pass and Pass Information do not and will not violate,
misappropriate, or infringe any Apple or third party copyrights, trademarks,
rights of privacy and publicity, trade secrets, patents, or other proprietary or
legal rights (e.g., musical composition or performance rights, video rights,
photography or image rights, logo rights, third party data rights, etc. for
content and materials that may be included in Your Application);

(e) You will not, through use of the Apple Software, Apple-issued certificates,
services or otherwise, create any Application, Pass or other code or program
that would disable, hack or otherwise interfere with the Security Solution, or
any security, digital signing, digital rights management, verification or
authentication mechanisms implemented in or by the iOS, this Apple Software, any
services or other Apple software or technology, or enable others to do so;

(f) You will not, directly or indirectly, commit any act intended to interfere
with the Apple Software or related services, the intent of this Agreement, or
Apple’s business practices including, but not limited to, taking actions that
may hinder the performance or intended use of the App Store, VPP/B2B Program
Site, or the Program (e.g., submitting fraudulent reviews of Your own
Application or any third party application, choosing a name for Your Application
that is substantially similar to the name of a third party application in order
to create consumer confusion, or squatting on application names to prevent
legitimate third party use);

(g) Applications developed using the Apple Software may only be distributed if
selected by Apple (in its sole discretion) for distribution via the App Store or
VPP/B2B Program Site or for limited distribution on Registered Devices (ad hoc
distribution) as contemplated in this Agreement; and (h) Passes developed using
the Apple Software may be distributed to Your end-users via email, a website or
an Application. You agree that all development of Passes must be in accordance
with the terms of this Agreement, including Attachment 5.

3.3 Program Requirements for Applications and Passes

Any Application developed using this Apple Software must meet all of the
following criteria and requirements, as they may be modified by Apple from time
to time. Passes are subject to the same criteria:

APIs and Functionality:

3.3.1 Applications may only use Documented APIs in the manner prescribed by
Apple and must not use or call any private APIs.

3.3.2 An Application may not download or install executable code. Interpreted
code may only be used in an Application if all scripts, code and interpreters
are packaged in the Application and not downloaded. The only exception to the
foregoing is scripts and code downloaded and run by Apple’s built-in WebKit
framework, provided that such scripts and code do not change the primary purpose
of the Application by providing features or functionality that are inconsistent
with the intended and advertised purpose of the Application as submitted to the
App Store.

3.3.3 Without Apple’s prior written approval or as permitted under
Section 3.3.23 (In-App Purchase API), an Application may not provide, unlock or
enable additional features or functionality through distribution mechanisms
other than the App Store or VPP/B2B Program Site.

3.3.4 An Application may only read data from or write data to an Application’s
designated container area on the device, except as otherwise specified by Apple.

 

Program Agreement   Page 9



--------------------------------------------------------------------------------

3.3.5 An Application must have at least the same features and functionality when
run by a user in compatibility mode on an iPad (e.g., an iPhone app running in
an equivalent iPhone-size window on an iPad must perform in substantially the
same manner as when run on the iPhone; provided that this obligation will not
apply to any feature or functionality that is not supported by a particular
hardware device, such as a video recording feature on a device that does not
have a camera). Further, You agree not to interfere or attempt to interfere with
the operation of Your Application in compatibility mode.

3.3.6 You may use the Multitasking services only for their intended purposes as
described in the Documentation.

User Interface, Data Collection, Local Laws and Privacy:

3.3.7 Applications must comply with the Human Interface Guidelines and other
Documentation provided by Apple.

3.3.8 Any form of user or device data collection, or image, picture or voice
capture or recording (collectively “Recordings”), and any form of data, content
or information collection, processing, maintenance, uploading, syncing, storage,
transmission, sharing, disclosure or use performed by, through or in connection
with Your Application must comply with all applicable privacy laws and
regulations as well as any related Program Requirements, including but not
limited to any notice or consent requirements. In particular, a reasonably
conspicuous audio, visual or other indicator must be displayed to the user as
part of the Application to indicate that a Recording is taking place.

3.3.9 You and Your Applications (and any third party with whom you have
contracted to serve advertising) may not collect user or device data without
prior user consent, and then only to provide a service or function that is
directly relevant to the use of the Application, or to serve advertising in
accordance with Sections 3.3.12 and 3.3.13. You may not use analytics software
in Your Application to collect and send device data to a third party.

3.3.10 You must provide clear and complete information to users regarding Your
collection, use and disclosure of user or device data, e.g., a link to Your
privacy policy on the App Store. Furthermore, You must take appropriate steps to
protect such data from unauthorized use, disclosure or access by third parties.
If a user ceases to consent or affirmatively revokes consent for Your
collection, use or disclosure of his or her user or device data, You (and any
third party with whom you have contracted to serve advertising) must promptly
cease all such use.

3.3.11 Applications must comply with all applicable criminal, civil and
statutory laws and regulations, including those in any jurisdictions in which
Your Applications may be offered or made available. In addition:

- You and the Application must comply with all applicable privacy and data
collection laws and regulations with respect to any collection, use or
disclosure of user or device data.

- Applications may not be designed or marketed for the purpose of harassing,
abusing, spamming, stalking, threatening or otherwise violating the legal rights
(such as the rights of privacy and publicity) of others.

- Neither You nor Your Application may perform any functions or link to any
content, services, information or data or use any robot, spider, site search or
other retrieval application or device to scrape, mine, retrieve, cache, analyze
or index software, data or services provided by Apple or its licensors, or
obtain (or try to obtain) any such data, except the data that Apple expressly
provides or makes available to You in connection with such services. You agree
that You will not collect, disseminate or use any such data for any unauthorized
purpose.

 

Program Agreement   Page 10



--------------------------------------------------------------------------------

Advertising Identifier

3.3.12 You and Your Applications (and any third party with whom you have
contracted to serve advertising) may use the Advertising Identifier, and any
information obtained through the use of the Advertising Identifier, only for the
purpose of serving advertising. If a user resets the Advertising Identifier,
then You agree not to combine, correlate, link or otherwise associate, either
directly or indirectly, the prior Advertising Identifier and any derived
information with the reset Advertising Identifier. Further, You agree not to
combine, correlate, link or otherwise associate, either directly or indirectly,
any other permanent, device-based identifier with a user’s Advertising
Identifier.

Advertising Preference

3.3.13 For Applications compiled for any iOS version providing access to the Ad
Support APIs:

- You agree to check a user’s Advertising Preference prior to serving any
advertising using the Advertising Identifier, and You agree to abide by a user’s
setting in the Advertising Preference.

- If a user has set their Advertising Preference to limit ad tracking, You may
use the Advertising Identifier, and any information obtained through the use of
the Advertising Identifier, only for Limited Advertising Purposes.

- The foregoing restrictions also apply to Your use of any other permanent,
device-based identifiers for advertising, and any information obtained through
the use of such identifiers.

Location and Maps; User Consents:

3.3.14 For Applications that use location-based APIs (e.g., Core Location,
MapKit API) or otherwise provide location-based services, such Applications may
not be designed or marketed for automatic or autonomous control of vehicle
behavior, or for emergency or life-saving purposes. In addition, Applications
that offer location-based services or functionality must notify and obtain
consent from an individual before his or her location data is collected,
transmitted or otherwise used by the Application.

3.3.15 If You choose to provide Your own location-based service, data and/or
information in conjunction with the Apple maps provided through the Apple Maps
Service (e.g., overlaying a map or route You have created on top of an Apple
map), You are solely responsible for ensuring that Your service, data and/or
information correctly aligns with any Apple maps used. For Applications that use
location-based APIs for real-time navigation (including, but not limited to,
turn-by-turn route guidance and other routing that is enabled through the use of
a sensor), You must have an end-user license agreement that includes the
following notice: YOUR USE OF THIS REAL TIME ROUTE GUIDANCE APPLICATION IS AT
YOUR SOLE RISK. LOCATION DATA MAY NOT BE ACCURATE.

3.3.16 Applications must not disable, override or otherwise interfere with any
Apple-implemented system alerts, warnings, display panels, consent panels and
the like, including, but not limited to, those that are intended to notify the
user that the user’s location data, address book data, calendar, photos, and/or
reminders are being collected, transmitted, maintained, processed or used, or
intended to obtain consent for such use. If consent is denied or withdrawn,
Applications may not collect, transmit, maintain, process or utilize such data
or perform any other actions for which the user’s consent has been denied or
withdrawn.

 

Program Agreement   Page 11



--------------------------------------------------------------------------------

3.3.17 If Your Application uses or accesses the MapKit API from a device running
iOS version 6 or later, Your Application will access and use the Apple Maps
Service. All use of the MapKit API and Apple Maps Service will be in accordance
with the terms of this Agreement (including the Program Requirements) and
Attachment 6 (Additional Terms for the use of the Apple Maps Service). If Your
Application uses or accesses the MapKit API from a device running iOS version 5
or earlier, Your Application will access and use the Google Mobile Maps (GMM)
service. Such use of the GMM Service is subject to Google’s Terms of Service
which are set forth at: http://code.google.com/apis/maps/terms/iPhone.html. If
You do not accept such Google Terms of Service, including, but not limited to
all limitations and restrictions therein, You may not use the GMM service in
Your Application, and You acknowledge and agree that such use will constitute
Your acceptance of such Terms of Service.

Content and Materials:

3.3.18 Any master recordings and musical compositions embodied in Your
Application must be wholly-owned by You or licensed to You on a fully paid-up
basis and in a manner that will not require the payment of any fees, royalties
and/or sums by Apple to You or any third party. In addition, if Your Application
will be distributed outside of the United States, any master recordings and
musical compositions embodied in Your Application (a) must not fall within the
repertoire of any mechanical or performing/communication rights collecting or
licensing organization now or in the future and (b) if licensed, must be
exclusively licensed to You for Your Application by each applicable copyright
owner.

3.3.19 If Your Application includes or will include any other content, You must
either own all such content or have permission from the content owner to use it
in Your Application.

3.3.20 Applications may be rejected if they contain content or materials of any
kind (text, graphics, images, photographs, sounds, etc.) that in Apple’s
reasonable judgment may be found objectionable or inappropriate, for example,
materials that may be considered obscene, pornographic, or defamatory.

3.3.21 Applications must not contain any malware, malicious or harmful code,
program, or other internal component (e.g., computer viruses, trojan horses,
“backdoors”) which could damage, destroy, or adversely affect the Apple
Software, services, iOS Products or other software, firmware, hardware, data,
systems, services, or networks.

3.3.22 If Your Application includes any FOSS, You agree to comply with all
applicable FOSS licensing terms. You also agree not to use any FOSS in the
development of Your Application in such a way that would cause the non-FOSS
portions of the Apple Software to be subject to any FOSS licensing terms or
obligations.

3.3.23 Your Application may include promotional sweepstake or contest
functionality provided that You are the sole sponsor of the promotion and that
You and Your Application comply with any applicable laws and fulfill any
applicable registration requirements in the country or territory where You make
Your Application available and the promotion is open. You agree that You are
solely responsible for any promotion and any prize, and also agree to clearly
state in binding official rules for each promotion that Apple is not a sponsor
of, or responsible for conducting, the promotion.

3.3.24 Your Application may include a direct link to a page on Your web site
where you include the ability for an end-user to make a charitable contribution,
provided that You comply with any applicable laws (which may include providing a
receipt), and fulfill any applicable regulation or registration requirements, in
the country or territory where You enable the charitable contribution to be
made. You also agree to clearly state that Apple is not the fundraiser.

 

Program Agreement   Page 12



--------------------------------------------------------------------------------

In-App Purchase API:

3.3.25 All use of the In-App Purchase API and related services must be in
accordance with the terms of this Agreement (including the Program Requirements)
and Attachment 2 (Additional Terms for Use of the In-App Purchase API).

Advertising API:

3.3.26 If You choose to use the Advertising API in Your Application, then You
must enter into a separate written agreement with Apple and/or an Apple
Subsidiary before any distribution of Your Licensed Application may take place
via the App Store or VPP/B2B Program Site.

iOS Accessories:

3.3.27 Your Application may interface, communicate, or otherwise interoperate
with or control an iOS Accessory (as defined above) through Bluetooth or Apple’s
30-pin dock connector only if (i) such iOS Accessory is licensed under Apple’s
MFi Licensing Program at the time that You initially submit Your Application,
(ii) the MFi Licensee has added Your Application to a list of those approved for
interoperability with their iOS Accessory, and (iii) the MFi Licensee has
received approval from the Apple MFi Licensing Program for such addition.

Regulatory Compliance for Health, Medical and Related Apps:

3.3.28 You will fulfill any applicable regulatory requirements, including full
compliance with all applicable laws, regulations, and policies related to the
manufacturing, marketing, sale and distribution of Your Application in the
United States, and in particular the requirements of the U.S. Food and Drug
Administration (“FDA”), and the laws, regulations and policies of any other
applicable regulatory bodies in any countries or territories where You use or
make Your Application available. However, You agree that you will not seek any
regulatory marketing permissions or make any determinations that may result in
any Apple products being deemed regulated or that may impose any obligations or
limitations on Apple. By submitting Your Application to Apple for selection for
distribution via the App Store or VPP/B2B Program Site, You represent and
warrant that You are in full compliance with any applicable laws, regulations,
and policies, including but not limited to all FDA laws, regulations and
policies, related to the manufacturing, marketing, sale and distribution of Your
Application in the United States, as well as in other countries or territories
where You plan to make Your Application available via the App Store or VPP/B2B
Program Site. You also represent and warrant that You will market Your
Application only for its cleared or approved intended use/indication for use,
and only in strict compliance with applicable regulatory requirements. Upon
Apple’s request, You agree to promptly provide any such clearance documentation
to support the marketing of Your Application. You agree to promptly notify Apple
in accordance with the procedures set forth in Section 15.6 of any complaints or
threats of complaints regarding Your Application in relation to any such
regulatory requirements, in which case Apple may remove Your Application from
the App Store or VPP/B2B Program Site.

Cellular Network:

3.3.29 If an Application requires or will have access to the cellular network,
then additionally such Application:

- Must comply with Apple’s best practices and other guidelines on how
Applications should access and use the cellular network; and

- Must not in Apple’s reasonable judgment excessively use or unduly burden
network capacity or bandwidth.

 

Program Agreement   Page 13



--------------------------------------------------------------------------------

3.3.30 Because some mobile network operators may prohibit or restrict the use of
Voice over Internet Protocol (VoIP) functionality over their network, such as
the use of VoIP telephony over a cellular network, and may also impose
additional fees, or other charges in connection with VoIP, You agree to inform
end-users, prior to purchase, to check the terms of agreement with their
operator, for example, by providing such notice in the marketing text that You
provide accompanying Your Application on the App Store. In addition, if Your
Application allows end-users to send SMS messages, then You must inform the
end-user, prior to use of such functionality, that standard text messaging rates
or other carrier charges may apply to such use.

APN (Apple Push Notification service) and Local Notifications:

3.3.31 All use of Push Notifications via the APN or Local Notifications must be
in accordance with the terms of this Agreement (including the Program
Requirements) and Attachment 1 (Additional Terms for Apple Push Notification
service and Local Notifications).

Game Center:

3.3.32 All use of the Game Center must be in accordance with the terms of this
Agreement (including the Program Requirements) and Attachment 3 (Additional
Terms for the Game Center).

iCloud Storage:

3.3.33 All use of the iCloud Storage APIs, as well as Your use of the iCloud
service under this Agreement, must be in accordance with the terms of this
Agreement (including the Program Requirements) and Attachment 4 (Additional
Terms for the use of iCloud).

Passbook:

3.3.34 Your development of Passes, and use of the Pass ID and Passbook under
this Agreement, must be in accordance with the terms of this Agreement
(including the Program Requirements, where applicable) and Attachment 5
(Additional Terms for Passes).

Additional Services or End-User Pre-Release Software:

3.3.35 From time to time, Apple may provide access to additional services or
pre-release Apple Software for You to use in connection with Your Applications,
or as an end-user for evaluation purposes. Some of these may be subject to
separate terms and conditions in addition to this Agreement, in which case Your
usage will also be subject to those terms and conditions. Such services or
software may not be available in all languages or in all countries, and Apple
makes no representation that they will be appropriate or available for use in
any particular location. To the extent You choose to access such services or
software, You do so at Your own initiative and are responsible for compliance
with any applicable laws, including but not limited to applicable local laws. To
the extent any such software includes Apple’s FaceTime or Messages feature, You
acknowledge and agree that when You use such features, the telephone numbers and
device identifiers associated with Your Authorized Test Devices, as well as
email addresses and/or Apple ID information You provide, may be used and
maintained by Apple to provide and improve such software and features. Certain
services made accessible to You through the Apple Software may be provided by
third parties. You acknowledge that Apple will not have any liability or
responsibility to You or any other person (including to any end-user) for any
third-party services or for any Apple services. Apple and its licensors reserve
the right to change, suspend, remove, or disable access to any services at any
time. In no event will Apple be liable for the removal of or disabling of access
to any such services. Further, upon any commercial release of such software or
services, or earlier if requested by Apple, You agree to cease all use of the
pre- release Apple Software or services provided to You as an end-user for
evaluation purposes under this Agreement.

 

Program Agreement   Page 14



--------------------------------------------------------------------------------

3.3.36 If Your Application accesses the Twitter service through the Twitter API,
such access is subject to Twitter terms of service set forth at:
http://dev.twitter.com. If You do not accept such Twitter terms of service,
including, but not limited to all limitations and restrictions therein, You may
not access the Twitter service in Your Application through the use of the
Twitter API, and You acknowledge and agree that such use will constitute Your
acceptance of such terms of service.

3.3.37 If Your Application accesses data from an end-user’s Address Book through
the Address Book API, You must notify and obtain consent from the user before
his or her Address Book data is accessed or used by Your Application. Further,
Your Application may not provide an automated mechanism that transfers only the
Facebook Data portions of the end-user’s Address Book altogether to a location
off of the end-user’s device. For the sake of clarity, this does not prohibit an
automated transfer of the user’s entire Address Book as a whole, so long as user
notification and consent requirements have been fulfilled; and does not prohibit
enabling users to transfer any portion of their Address Book data manually
(e.g., by cutting and pasting) or enabling them to individually select
particular data items to be transferred.

4. Changes to Program Requirements or Terms

Apple may change the Program Requirements or the terms of this Agreement at any
time. New or modified Program Requirements will not retroactively apply to
Applications already in distribution. In order to continue using the Apple
Software or any services, You must accept and agree to the new Program
Requirements and/or new terms of this Agreement. If You do not agree to new
Program Requirements or new terms, Your use of the Apple Software and any
services will be suspended or terminated by Apple. You agree that Your
acceptance of such new Agreement terms or Program Requirements may be signified
electronically, including without limitation, by Your checking a box or clicking
on an “agree” or similar button. Nothing in this Section shall affect Apple’s
rights under Section 8 below.

5. Digital Signing; Restrictions on Certificates

All Applications must be signed with an Apple-issued certificate in order to be
installed on Registered Devices. All Passes must be signed with a Pass ID to be
recognized and accepted by Passbook. During the Term of this Agreement, You may
obtain development-related digital certificates from Apple, subject to a maximum
number as reasonably determined by Apple, that will allow Your Application and
Your Pass to be installed and tested on Authorized Test Devices. You may also
obtain, during the Term, one or more production digital certificates from Apple,
subject to a maximum number as reasonably determined by Apple, to be used for
the sole purpose of signing Your Application(s) prior to submission of Your
Application to Apple or limited distribution of Your Application for use on
Registered Devices.

In relation to this, You represent and warrant to Apple that: (a) You will not
take any action to interfere with the normal operation of any Apple-issued
digital certificates or Provisioning Profiles; (b) You are solely responsible
for preventing any unauthorized person from having access to Your digital
certificates and corresponding private keys and You will use best efforts to
safeguard Your digital certificates and corresponding private keys from
compromise; (c) You agree to immediately notify Apple in writing if You have any
reason to believe there has been a compromise of any of Your digital
certificates or corresponding private keys; (d) You will not provide or transfer
Apple-issued digital certificates provided under this Program to any third
party, nor use Your digital certificate to sign a third party’s application or
pass; and (e) You will use Apple-issued certificates provided under this Program
exclusively for the purpose of signing Your Passes and/or accessing the APN
service, or signing Your Applications for testing, submission to Apple and/or
for limited distribution for use on Registered Devices as contemplated under
this Program, and only in accordance with this Agreement.

 

Program Agreement   Page 15



--------------------------------------------------------------------------------

You further represent and warrant to Apple that the licensing terms governing
Your Application or Your Pass, or governing any third party code or FOSS
included in Your Application or Pass, will be consistent with and not conflict
with the digital signing or content protection aspects of the Program or any of
the terms, conditions or requirements of the Program or this Agreement. In
particular, such licensing terms will not purport to require Apple (or its
agents) to disclose or make available any of the keys, authorization codes,
methods, procedures, data or other information related to the Security Solution,
digital signing or digital rights management mechanisms utilized as part of the
Program. If You discover any such inconsistency or conflict, You agree to
immediately notify Apple of it and will cooperate with Apple to resolve such
matter. You acknowledge and agree that Apple may immediately cease distribution
of any affected Licensed Applications or Passes, and may refuse to accept any
subsequent Application or Pass submissions from You until such matter is
resolved to Apple’s reasonable satisfaction.

6. Application Submission and Selection

6.1 Submission to Apple

You may submit Your Application for consideration by Apple for distribution via
the App Store or VPP/B2B Program Site once You decide that Your Application has
been adequately tested and is complete. By submitting Your Application, You
represent and warrant that Your Application complies with the Documentation and
Program Requirements then in effect as well as with any additional guidelines
that Apple may post on the Program web portal. You further agree that You will
not attempt to hide, misrepresent or obscure any features, content, services or
functionality in Your submitted Applications from Apple’s review or otherwise
hinder Apple from being able to fully review such Applications. In addition, You
agree to inform Apple in writing through iTunes Connect if Your Application
connects to a physical device, including an iOS Accessory, and, if so, to
disclose the means of such connection (whether iAP, the headphone jack, or any
other communication protocol or standard) and identify at least one physical
device with which Your Application is designed to communicate. If requested by
Apple, You agree to provide access to or samples of any such devices at your
expense (samples will not be returned). You agree to cooperate with Apple in
this submission process and to answer questions and provide information and
materials reasonably requested by Apple regarding Your submitted Application,
including insurance information You may have relating to Your Application, the
operation of Your business, or Your obligations under this Agreement. Apple may
require You to carry certain levels of insurance for certain types of
Applications and name Apple as an additional insured.

If You make any changes to an Application (including to any functionality made
available through use of the In-App Purchase API) after submission to Apple, You
must resubmit the Application to Apple. Similarly all bug fixes, updates,
upgrades, modifications, enhancements, supplements to, revisions, new releases
and new versions of Your Application must be submitted to Apple for review in
order for them to be considered for distribution via the App Store or VPP/B2B
Program Site. Further, if Your Application is accepted for distribution via the
App Store or VPP/B2B Program Site, You agree that Apple may use Your Application
for the limited purpose of compatibility testing of Your Application with Apple
products and services, for finding and fixing bugs in Apple products and
services, for internal use in evaluating iOS performance issues in Your
Application, and for purposes of providing other information to You (e.g., crash
logs). In the event that Apple provides You with crash logs for Your
Application, You agree to only use such crash logs for purposes of fixing bugs
and improving the performance of Your Application and related products.

6.2 Selection by Apple for Distribution

You understand and agree that Apple may, in its sole discretion:

(a) determine that Your Application does not meet all or any part of the
Documentation or Program Requirements then in effect;

 

Program Agreement   Page 16



--------------------------------------------------------------------------------

(b) reject Your Application for distribution for any reason, even if Your
Application meets the Documentation and Program Requirements; or

(c) select and digitally sign Your Application for distribution via the App
Store or VPP/B2B Program Site.

Apple shall not be responsible for any costs, expenses, damages, losses
(including without limitation lost business opportunities or lost profits) or
other liabilities You may incur as a result of Your Application development, use
of this Apple Software, use of any services, certificates or APIs provided
hereunder, or participation in the Program, including without limitation the
fact that Your Application may not be selected for distribution via the App
Store or VPP/B2B Program Site. You will be solely responsible for developing
Applications that are safe, free of defects in design and operation, and comply
with applicable laws and regulations. You will also be solely responsible for
any documentation and end-user customer support and warranty of Your
Applications. The fact that Apple may have reviewed, tested, approved or
selected an Application will not relieve You of any of these responsibilities.

7. Distribution

Applications developed under this Agreement may be distributed in three ways:
(1) through the App Store, if selected by Apple, (2) through the VPP/B2B Program
Site, if selected by Apple, and (3) through Ad Hoc distribution in accordance
with Section 7.2.

7.1 Delivery of Freely Available Licensed Applications via the App Store;
Certificates

If Your Application qualifies as a Licensed Application, it is eligible for
delivery to end-users via the App Store by Apple and/or an Apple Subsidiary. If
You would like Apple and/or an Apple Subsidiary to deliver Your Licensed
Application or authorize additional content, functionality or services You make
available in Your Licensed Application through the use of the In-App Purchase
API to end-users for free (no charge) via the App Store, then You appoint Apple
and Apple Subsidiaries as Your legal agent pursuant to the terms of Schedule 1,
for Licensed Applications designated by You as free of charge applications.

If Your Application qualifies as a Licensed Application and You intend to charge
end-users a fee of any kind for Your Licensed Application or within Your
Licensed Application through the use of the In-App Purchase API, You must enter
into a separate agreement (Schedule 2) with Apple and/or an Apple Subsidiary
before any such commercial distribution of Your Licensed Application may take
place via the App Store or before any such commercial delivery of additional
content, functionality or services for which you charge end-users a fee may be
authorized through the use of the In-App Purchase API in Your Licensed
Application.

If Your Application qualifies as a Custom B2B Application, then You must enter
into a separate agreement (Schedule 3) with Apple and/or an Apple Subsidiary
before any distribution of Your Custom B2B Application to VPP Customers may take
place via the VPP/B2B Program Site. To the extent that You enter (or have
previously entered) into Schedule 2 or Schedule 3 with Apple and/or an Apple
Subsidiary, the terms of Schedule 2 or 3 will be deemed incorporated into this
Agreement by this reference.

When an end-user installs Your Licensed Application, Apple will provide You with
a transaction receipt signed with an Apple-issued certificate. It is Your
responsibility to verify that such certificate and receipt were issued by Apple,
as set forth in the Documentation. You are solely responsible for Your decision
to rely on any such certificates and receipts. YOUR USE OF OR RELIANCE ON SUCH
CERTIFICATES AND RECEIPTS IN CONNECTION WITH A PURCHASE OF AN APPLICATION IS AT
YOUR SOLE RISK. APPLE MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, ACCURACY,
RELIABILITY, SECURITY, OR NON- INFRINGEMENT OF THIRD PARTY RIGHTS WITH RESPECT
TO SUCH DIGITAL CERTIFICATES AND RECEIPTS. You agree that You will only use such
receipts and certificates in accordance with the Documentation, and that You
will not interfere or tamper with the normal operation of such digital
certificates or receipts, including but not limited to any falsification or
other misuse.

 

Program Agreement   Page 17



--------------------------------------------------------------------------------

7.2 Distribution on Registered Devices (Ad Hoc Distribution)

Subject to the terms and conditions of this Agreement, You may also distribute
Your Applications to individuals within Your company, organization, educational
institution, group, or who are otherwise affiliated with You for use solely on a
limited number of Registered Devices (as specified on the Program web portal),
if Your Application has been digitally signed using Your Apple-issued digital
certificate as described in this Agreement. By distributing Your Application in
this manner, You represent and warrant to Apple that Your Application complies
with the Documentation and Program Requirements then in effect and You agree to
cooperate with Apple and to answer questions and provide information about Your
Application, as reasonably requested by Apple.

You also agree to be solely responsible for determining which individuals within
Your company, organization, educational institution or affiliated group should
have access to and use of Your Applications and Registered Devices, and for
managing such Registered Devices. Apple shall not be responsible for any costs,
expenses, damages, losses (including without limitation lost business
opportunities or lost profits) or other liabilities You may incur as a result of
distributing Your Applications in this manner, or for Your failure to adequately
manage, limit or otherwise control the access to and use of Your Applications
and Registered Devices.

You will be responsible for attaching or otherwise including, at Your
discretion, any relevant usage terms with Your Applications. Apple will not be
responsible for any violations of Your usage terms. You will be solely
responsible for all user assistance, warranty and support of Your Applications.

7.3 No Other Distribution Authorized Under this Agreement

Except for the distribution of freely available Licensed Applications, the
distribution of Applications for use on Registered Devices as set forth in
Sections 7.1 and 7.2 above, and the distribution of Passes in accordance with
Attachment 5, no other distribution of programs or applications developed using
the Apple Software is authorized or permitted hereunder. In the absence of a
separate agreement with Apple, You agree not to distribute Your Application to
third parties via other distribution methods or to enable or permit others to do
so.

8. Revocation

You understand and agree that Apple may cease distribution of Your Licensed
Application(s) and/or Licensed Application Information or revoke the digital
certificate of any of Your Applications or Your Passes at any time. By way of
example only, Apple might choose to do this if at any time:

(a) Any of Your Provisioning Profiles, digital certificates or corresponding
private keys has been compromised or Apple has reason to believe that either has
been compromised;

(b) Apple has been notified or otherwise has reason to believe that Your
Application or Pass violates, misappropriates, or infringes the rights of a
third party or of Apple;

(c) Apple has reason to believe that Your Application or Pass contains malicious
or harmful code, malware, programs or other internal components (e.g., software
virus);

(d) Apple has reason to believe that Your Application or Pass damages, corrupts,
degrades, destroys or otherwise adversely affects the devices it operates on, or
any other software, firmware, hardware, data, systems, or networks accessed or
used by the Application;

(e) You breach any term or condition of this Agreement or the Registered Apple
Developer terms and conditions;

 

Program Agreement   Page 18



--------------------------------------------------------------------------------

(f) Any information or documents provided by You to Apple for the purpose of
verifying Your identity or obtaining Provisioning Profiles or Apple-issued
digital certificates is false or inaccurate;

(g) Any representation, warranty or certification provided by You to Apple in
this Agreement is untrue or inaccurate;

(h) Apple is required by law, regulation or other governmental or court order to
take such action;

(i) You request that Apple take such action in accordance with Schedule 1;

(j) You misuse or overburden any services provided hereunder;

(k) You fail to renew this Agreement and pay the applicable renewal fee; or

(l) Apple has reason to believe that such action is prudent or necessary.

9. Program Fees

As consideration for the rights and licenses granted to You under this Agreement
and Your participation in the Program, You agree to pay Apple the requisite
annual program fees as set forth on the Program website. The fees are
non-refundable. Any taxes that may be levied on the Apple Software or Your use
of it shall be Your responsibility. Your program fees must be paid up and not in
arrears at the time You submit (or resubmit) Applications to Apple under this
Agreement, and Your continued use of the Program web portal is subject to Your
payment of such fees.

10. Confidentiality

10.1 Information Deemed Apple Confidential

You agree that all pre-release versions of the Apple Software (including
pre-release Documentation) and services, any terms and conditions contained
herein that disclose pre-release features of the Apple Software or services, the
terms and conditions of Schedule 2 (available separately to cover distribution
of paid-for Licensed Applications via the App Store) and the terms and
conditions of Schedule 3 (available separately to cover distribution of Custom
B2B Applications to VPP Customers via the VPP/B2B Program Site) will be deemed
“Apple Confidential Information”; provided however that upon the commercial
release of the Apple Software the terms and conditions that disclose pre-release
features of the Apple Software or services will no longer be confidential.
Notwithstanding the foregoing, Apple Confidential Information will not include:
(i) information that is generally and legitimately available to the public
through no fault or breach of Yours, (ii) information that is generally made
available to the public by Apple, (iii) information that is independently
developed by You without the use of any Apple Confidential Information,
(iv) information that was rightfully obtained from a third party who had the
right to transfer or disclose it to You without limitation, or (v) any FOSS
included in the Apple Software and accompanied by licensing terms that do not
impose confidentiality obligations on the use or disclosure of such FOSS.

10.2 Obligations Regarding Apple Confidential Information

You agree to protect Apple Confidential Information using at least the same
degree of care that You use to protect Your own confidential information of
similar importance, but no less than a reasonable degree of care. You agree to
use Apple Confidential Information solely for the purpose of exercising Your
rights and performing Your obligations under this Agreement and agree not to use
Apple Confidential Information for any other purpose, for Your own or any third
party’s benefit, without Apple’s prior written consent. You further agree not to
disclose or disseminate Apple Confidential Information to anyone other than:
(i) those of Your employees and contractors, or those of Your faculty and staff
if You are an educational institution, who have a need to know and who are bound
by a written agreement that prohibits unauthorized use or disclosure of the
Apple Confidential Information; or (ii) except as otherwise agreed or permitted
in writing by Apple. You may disclose Apple Confidential Information to the
extent required by law, provided that You take reasonable steps to notify Apple
of such requirement before disclosing the Apple Confidential Information and to
obtain protective treatment of the Apple Confidential Information. You
acknowledge that damages for improper disclosure of Apple Confidential
Information may be irreparable; therefore, Apple is entitled to seek equitable
relief, including injunction and preliminary injunction, in addition to all
other remedies.

 

Program Agreement   Page 19



--------------------------------------------------------------------------------

10.3 Information Submitted to Apple Not Deemed Confidential

Apple works with many application and software developers and some of their
products may be similar to or compete with Your Applications. Apple may also be
developing its own similar or competing applications and products or may decide
to do so in the future. To avoid potential misunderstandings, Apple cannot
agree, and expressly disclaims, any confidentiality obligations or use
restrictions, express or implied, with respect to any information that You may
provide in connection with this Agreement or the Program, including information
about Your Application, Licensed Application Information and metadata (such
disclosures will be referred to as “Licensee Disclosures”). You agree that any
such Licensee Disclosures will be non-confidential. Apple will be free to use
and disclose any Licensee Disclosures on an unrestricted basis without notifying
or compensating You. You release Apple from all liability and obligations that
may arise from the receipt, review, use, or disclosure of any portion of any
Licensee Disclosures. Any physical materials You submit to Apple will become
Apple property and Apple will have no obligation to return those materials to
You or to certify their destruction.

10.4 Press Releases and Other Publicity

You may not issue any press releases or make any other public statements
regarding this Agreement, its terms and conditions, or the relationship of the
parties without Apple’s express prior written approval, which may be withheld at
Apple’s discretion.

11. Indemnification

To the extent permitted by applicable law, You agree to indemnify and hold
harmless, and upon Apple’s request, defend, Apple, its directors, officers,
employees, independent contractors and agents (each an “Apple Indemnified
Party”) from any and all claims, losses, liabilities, damages, taxes, expenses
and costs, including without limitation, attorneys’ fees and court costs
(collectively, “Losses”), incurred by an Apple Indemnified Party and arising
from or related to any of the following: (i) Your breach of any certification,
covenant, obligation, representation or warranty in this Agreement, including
Schedule 2 and Schedule 3 (if applicable); (ii) any claims that Your Application
or the distribution, sale, offer for sale, use or importation of Your
Application (whether alone or as an essential part of a combination), Licensed
Application Information, metadata, Pass or Pass Information violate or infringe
any third party intellectual property or proprietary rights; (iii) Your breach
of any of Your obligations under the EULA (as defined in Schedule 1 or Schedule
2 or Schedule 3 (if applicable)) for Your Licensed Application; (iv) Apple’s
permitted use, promotion or delivery of Your Licensed Application, Licensed
Application Information, Pass, Pass Information, metadata, related trademarks
and logos, or images and other materials that You provide to Apple under this
Agreement, including Schedule 2 or Schedule 3 (if applicable); (v) any claims,
including but not limited to any end-user claims, regarding Your Pass, Pass
Information, or related logos, trademarks, content or images; or (vi) Your use
(including Your Authorized Developers’ use) of the Apple Software or services,
Your Application, Licensed Application Information, Pass, Pass Information,
metadata, Your Authorized Test Devices, Your Registered Devices, or Your
development and distribution of any Application or Pass.

You acknowledge that neither the Apple Software nor any services are intended
for use in the development of Applications or Passes in which errors or
inaccuracies in the content, functionality, services, data or information
provided by the Application or Pass or the failure of the Application or Pass,
could lead to death, personal injury, or severe physical or environmental
damage, and, to the extent permitted by law, You hereby agree to indemnify,
defend and hold harmless each Apple Indemnified Party from any Losses incurred
by such Apple Indemnified Party by reason of any such use.

 

Program Agreement   Page 20



--------------------------------------------------------------------------------

In no event may You enter into any settlement or like agreement with a third
party that affects Apple’s rights or binds Apple in any way, without the prior
written consent of Apple.

12. Term and Termination

12.1 Term

The Term of this Agreement shall extend until the one (1) year anniversary of
the original activation date of Your Program account (“Effective Date”).
Thereafter, subject to Your payment of annual renewal fees and compliance with
the terms of this Agreement, the Term will automatically renew for successive
one (1) year terms, unless sooner terminated in accordance with this Agreement.

12.2 Termination

This Agreement and all rights and licenses granted by Apple hereunder and any
services provided hereunder will terminate, effective immediately upon notice
from Apple:

(a) if You or any of Your Authorized Developers fail to comply with any term of
this Agreement other than those contained in Section 10 (Confidentiality) and
fail to cure such breach within 30 days after becoming aware of or receiving
notice of such breach;

(b) if You or any of Your Authorized Developers fail to comply with the terms of
Section 10;

(c) in the event of the circumstances described in the subsection entitled
“Severability” below;

(d) if You, at any time during the Term, commence an action for patent
infringement against Apple;

(e) if You become insolvent, fail to pay Your debts when due, dissolve or cease
to do business, file for bankruptcy, or have filed against You a petition in
bankruptcy; or

(f) if You engage, or encourage others to engage, in any misleading, fraudulent,
improper, unlawful or dishonest act relating to this Agreement, including, but
not limited to, misrepresenting the nature of Your submitted Application (e.g.,
hiding or trying to hide functionality from Apple’s review, falsifying consumer
reviews for Your Application, etc.).

Apple may also terminate this Agreement, or suspend Your rights to use the Apple
Software or services, if You fail to accept any new Program Requirements or
Agreement terms as described in Section 4.

Either party may terminate this Agreement for its convenience, for any reason or
no reason, effective 30 days after providing the other party with written notice
of its intent to terminate.

12.3 Effect of Termination

Upon the termination of this Agreement for any reason, You agree to immediately
cease all use of the Apple Software and services and erase and destroy all
copies, full or partial, of the Apple Software and any information pertaining to
the services (including Your Push Application ID) and all copies of Apple
Confidential Information in Your and Your Authorized Developers’ possession or
control. At Apple’s request, You agree to provide written certification of such
destruction to Apple. Upon the expiration of the Delivery Period defined and set
forth in Schedule 1, all Licensed Applications and Licensed Application
Information in Apple’s possession or control shall be deleted or destroyed
within a reasonable time thereafter, excluding any archival copies maintained in
accordance with Apple’s standard business practices or required to be maintained
by applicable law, rule or regulation. The following provisions shall survive
any termination of this Agreement: Sections 1, 2.5, 2.6, 3.1(d), 3.1(e), 3.1(f),
3.2(d), 3.2(e), 3.2(f), 3.2(g), 3.3, 5 (second and third paragraphs), 6.1, 6.2,
7.1 (Schedule 1 for the Delivery Period), 7.3, 8, and 10 through 15 inclusive;
within Attachment 1, the third sentence of Section 1.1, Section 2, the second
and third sentences of Section 3, Section 4, the second and third sentences of
Section 5, and Section 6; within Attachment 2, Sections 1.3, 2, 3, 4, 5, the
second and third sentence of 6, 7, and 8; within Attachment 3, Section 1, 2
(except the second sentence of Section 2.1), 3 and 4; within Attachment 4, the
last sentence of Section 1.2, Sections 1.3, 2, 3, and 4; within Attachment 5,
2.2, 2.3, 2.4 (but only for existing promotions), 3.3, and 5; and within
Attachment 6, 1.2, 1.3, 2, 3, and 4. For the avoidance of doubt, upon any
termination of this Agreement, You may not make available any content,
functionality, or services through the use of the In-App Purchase API. Apple
will not be liable for compensation, indemnity, or damages of any sort as a
result of terminating this Agreement in accordance with its terms, and
termination of this Agreement will be without prejudice to any other right or
remedy Apple may have, now or in the future.

 

Program Agreement   Page 21



--------------------------------------------------------------------------------

13. NO WARRANTY

The Apple Software or services may contain inaccuracies or errors that could
cause failures or loss of data and it may be incomplete. Apple or its licensors
may provide or make available through the Apple Software or as part of the
Program, certain web-based applications, service-related software,
certificate-issuance services, App Store services or other services for Your use
(collectively the “Services” for purposes of this Section 13 and 14). Apple and
its licensors reserve the right to change, suspend, remove, or disable access to
any Services (or any part thereof) at any time without notice. In no event will
Apple or its licensors be liable for the removal of or disabling of access to
any such Services. Apple or its licensors may also impose limits on the use of
or access to certain Services, or may remove the Services for indefinite time
periods or cancel the Services at any time and in any case and without notice or
liability. YOU EXPRESSLY ACKNOWLEDGE AND AGREE THAT USE OF THE APPLE SOFTWARE,
SECURITY SOLUTION, AND ANY SERVICES IS AT YOUR SOLE RISK AND THAT THE ENTIRE
RISK AS TO SATISFACTORY QUALITY, PERFORMANCE, ACCURACY AND EFFORT IS WITH YOU.
THE APPLE SOFTWARE, SECURITY SOLUTION, AND ANY SERVICES ARE PROVIDED “AS IS” AND
“AS AVAILABLE”, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, AND APPLE,
APPLE’S AGENTS AND APPLE’S LICENSORS (COLLECTIVELY REFERRED TO AS “APPLE” FOR
THE PURPOSES OF SECTIONS 13 AND 14) HEREBY DISCLAIM ALL WARRANTIES AND
CONDITIONS WITH RESPECT TO THE APPLE SOFTWARE, SECURITY SOLUTION, AND SERVICES,
EITHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES AND CONDITIONS OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR
A PARTICULAR PURPOSE, ACCURACY, TIMELINESS, AND NON-INFRINGEMENT OF THIRD PARTY
RIGHTS. APPLE DOES NOT WARRANT AGAINST INTERFERENCE WITH YOUR ENJOYMENT OF THE
APPLE SOFTWARE, SECURITY SOLUTION, OR SERVICES, THAT THE APPLE SOFTWARE,
SECURITY SOLUTION, OR SERVICES WILL MEET YOUR REQUIREMENTS, THAT THE OPERATION
OF THE APPLE SOFTWARE, SECURITY SOLUTION, OR THE PROVISION OF SERVICES WILL BE
UNINTERRUPTED, TIMELY, SECURE OR ERROR-FREE, THAT DEFECTS OR ERRORS IN THE APPLE
SOFTWARE, SECURITY SOLUTION, OR SERVICES WILL BE CORRECTED, OR THAT THE APPLE
SOFTWARE, SECURITY SOLUTION, OR SERVICES WILL BE COMPATIBLE WITH FUTURE APPLE
PRODUCTS, SERVICES OR SOFTWARE OR ANY THIRD PARTY SOFTWARE, APPLICATIONS, OR
SERVICES, OR THAT ANY INFORMATION STORED OR TRANSMITTED THROUGH ANY APPLE
SOFTWARE OR SERVICES WILL NOT BE LOST, CORRUPTED OR DAMAGED. YOU ACKNOWLEDGE
THAT THE APPLE SOFTWARE AND SERVICES ARE NOT INTENDED OR SUITABLE FOR USE IN
SITUATIONS OR ENVIRONMENTS WHERE ERRORS, DELAYS, FAILURES OR INACCURACIES IN THE
TRANSMISSION OR STORAGE OF DATA OR INFORMATION BY OR THROUGH THE APPLE SOFTWARE
OR SERVICES COULD LEAD TO DEATH, PERSONAL INJURY, OR FINANCIAL, PHYSICAL,
PROPERTY OR ENVIRONMENTAL DAMAGE, INCLUDING WITHOUT LIMITATION THE OPERATION OF
NUCLEAR FACILITIES, AIRCRAFT NAVIGATION OR COMMUNICATION SYSTEMS, AIR TRAFFIC
CONTROL, LIFE SUPPORT OR WEAPONS SYSTEMS. NO ORAL OR WRITTEN INFORMATION OR
ADVICE GIVEN BY APPLE OR AN APPLE AUTHORIZED REPRESENTATIVE WILL CREATE A
WARRANTY NOT EXPRESSLY STATED IN THIS AGREEMENT. SHOULD THE APPLE SOFTWARE,
SECURITY SOLUTION, OR SERVICES PROVE DEFECTIVE, YOU ASSUME THE ENTIRE COST OF
ALL NECESSARY SERVICING, REPAIR OR CORRECTION. Location data as well as any maps
data provided by any Services or software is for basic navigational purposes
only and is not intended to be relied upon in situations where precise location
information is needed or where erroneous, inaccurate or incomplete location data
may lead to death, personal injury, property or environmental damage. Neither
Apple nor any of its licensors guarantees the availability, accuracy,
completeness, reliability, or timeliness of location data or any other data or
information displayed by any Services or software.

 

Program Agreement   Page 22



--------------------------------------------------------------------------------

14. LIMITATION OF LIABILITY

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN NO EVENT WILL APPLE BE LIABLE
FOR PERSONAL INJURY, OR ANY INCIDENTAL, SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS, LOSS OF DATA, BUSINESS INTERRUPTION OR ANY OTHER COMMERCIAL DAMAGES OR
LOSSES, ARISING OUT OF OR RELATED TO THIS AGREEMENT, YOUR USE OR INABILITY TO
USE THE APPLE SOFTWARE, SECURITY SOLUTION OR SERVICES, DIGITAL CERTIFICATES, OR
YOUR DEVELOPMENT EFFORTS OR PARTICIPATION IN THE PROGRAM, HOWEVER CAUSED,
WHETHER UNDER A THEORY OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE),
PRODUCTS LIABILITY, OR OTHERWISE, EVEN IF APPLE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL
PURPOSE OF ANY REMEDY. In no event shall Apple’s total liability to You under
this Agreement for all damages (other than as may be required by applicable law
in cases involving personal injury) exceed the amount of fifty dollars ($50.00).

15. General Legal Terms

15.1 Third Party Notices. Portions of the Apple Software or services may utilize
or include third party software and other copyrighted material.
Acknowledgements, licensing terms and disclaimers for such material are
contained in the electronic documentation for the Apple Software and services,
and Your use of such material is governed by their respective terms.

15.2 Consent to Collection and Use of Data—Pre-Release Versions of iOS. In order
to test and improve Apple’s products and services, and unless You or Your
Authorized Developers opt-out as set forth below, You acknowledge that Apple and
its subsidiaries and agents will be collecting, using, storing, processing and
analyzing (collectively, “Collecting”) diagnostic and usage logs from Your
Authorized Test Devices (that are running such pre-release versions of iOS) as
part of the developer seeding process. This information will be Collected in a
form that does not personally identify You or Your Authorized Developers and may
be Collected from Your Authorized Test Devices at any time, including when You
or Your Authorized Developers sync to iTunes or automatically over a secure
over-the-air connection. The information that would be Collected includes, but
is not limited to, general diagnostic and usage data, various unique device
identifiers, and, if Location Services is enabled for Diagnostics, the location
of the Device once per day, the location when a call ends, and the
wireless/cellular network coverage and current radio conditions at a particular
location. By installing or using pre-release versions of iOS on Your Authorized
Test Devices, You acknowledge and agree that Apple and its subsidiaries and
agents have Your permission to Collect all such information and use it as set
forth above. If You do not agree to the foregoing, You may choose to turn off
Diagnostics by going to Settings > General > About > Diagnostics & Usage on the
Device. You can also choose to turn off Location Services for Diagnostics at any
time. To do so, open Settings, tap Location Services, tap System Services and
turn off the Diagnostics switch on the Device.

15.3 Consent to Collection and Use of Data—Other Pre-Release Apple Software and
services. In order to test and improve Apple’s products and services, and only
if You choose to install or use other pre-release Apple Software or services
provided as part of the developer seeding process, You acknowledge that Apple
and its subsidiaries and agents may be Collecting diagnostic, technical, usage
and related information from other pre-release Apple Software and services.
Apple will notify You about the Collection of such information on the Program
web portal, and You should carefully review the Release Notes and other
information disclosed by Apple in such location prior to choosing whether or not
to install or use any such pre-release Apple Software or services. By installing
or using such pre-release Apple Software and services, You acknowledge and agree
that Apple and its subsidiaries and agents have Your permission to Collect any
and all such information and use it as set forth above.

 

Program Agreement   Page 23



--------------------------------------------------------------------------------

15.4 Assignment; Relationship of the Parties. This Agreement may not be
assigned, nor may any of Your obligations under this Agreement be delegated, in
whole or in part, by You by operation of law, merger, or any other means without
Apple’s express prior written consent and any attempted assignment without such
consent will be null and void. Except for the agency appointment as specifically
set forth in Schedule 1 (if applicable), this Agreement will not be construed as
creating any other agency relationship, or a partnership, joint venture,
fiduciary duty, or any other form of legal association between You and Apple,
and You will not represent to the contrary, whether expressly, by implication,
appearance or otherwise. This Agreement is not for the benefit of any third
parties.

15.5 Independent Development. Nothing in this Agreement will impair Apple’s
right to develop, acquire, license, market, promote, or distribute products or
technologies that perform the same or similar functions as, or otherwise compete
with, Applications, Licensed Applications or any other products or technologies
that You may develop, produce, market, or distribute.

15.6 Notices. Any notices relating to this Agreement shall be in writing.
Notices will be deemed given by Apple when sent to You at the email address or
mailing address You provided during the sign-up process. All notices to Apple
relating to this Agreement will be deemed given (a) when delivered personally,
(b) three business days after having been sent by commercial overnight carrier
with written proof of delivery, and (c) five business days after having been
sent by first class or certified mail, postage prepaid, to this Apple address:
iOS Developer Program Licensing, Apple Inc., 12545 Riata Vista Circle, MS
198-3SW, Austin, TX 78727, U.S.A. You consent to receive notices by email and
agree that any such notices that Apple sends You electronically will satisfy any
legal communication requirements. A party may change its email or mailing
address by giving the other written notice as described above.

15.7 Severability. If a court of competent jurisdiction finds any clause of this
Agreement to be unenforceable for any reason, that clause of this Agreement
shall be enforced to the maximum extent permissible so as to effect the intent
of the parties, and the remainder of this Agreement shall continue in full force
and effect. However, if applicable law prohibits or restricts You from fully and
specifically complying with, or appointing Apple and Apple Subsidiaries as Your
agent under, Schedule 1 or the Sections of this Agreement entitled “Internal Use
License and Restrictions”, “Your Obligations” or “Digital Signing of
Applications; Restrictions on Certificates”, or prevents the enforceability of
any of those Sections or Schedule 1, this Agreement will immediately terminate
and You must immediately discontinue any use of the Apple Software as described
in the Section entitled “Term and Termination.”

15.8 Waiver and Construction. Failure by Apple to enforce any provision of this
Agreement shall not be deemed a waiver of future enforcement of that or any
other provision. Any laws or regulations that provide that the language of a
contract will be construed against the drafter will not apply to this Agreement.
Section headings are for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

Program Agreement   Page 24



--------------------------------------------------------------------------------

15.9 Export Control. You may not use, export, re-export, import, sell or
transfer the Apple Software except as authorized by United States law, the laws
of the jurisdiction in which You obtained the Apple Software, and any other
applicable laws and regulations. In particular, but without limitation, the
Apple Software may not be exported or re-exported (a) into any U.S. embargoed
countries or (b) to anyone on the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Department of Commerce Denied Person’s List or
Entity List. By using the Apple Software, You represent and warrant that You are
not located in any such country or on any such list. You also agree that You
will not use the Apple Software for any purposes prohibited by United States
law, including, without limitation, the development, design, manufacture or
production of nuclear, missiles, or chemical or biological weapons. You certify
that pre-release versions of the Apple Software will only be used for
development and testing purposes, and will not be rented, sold, leased,
sublicensed, assigned, or otherwise transferred. Further, You certify that You
will not transfer or export any product, process or service that is a direct
product of such pre-release Apple Software.

15.10 Government End-users. The Apple Software and Documentation are “Commercial
Items”, as that term is defined at 48 C.F.R. §2.101, consisting of “Commercial
Computer Software” and “Commercial Computer Software Documentation”, as such
terms are used in 48 C.F.R. §12.212 or 48 C.F.R. §227.7202, as applicable.
Consistent with 48 C.F.R. §12.212 or 48 C.F.R. §227.7202-1 through 227.7202-4,
as applicable, the Commercial Computer Software and Commercial Computer Software
Documentation are being licensed to U.S. Government end-users (a) only as
Commercial Items and (b) with only those rights as are granted to all other
end-users pursuant to the terms and conditions herein. Unpublished-rights
reserved under the copyright laws of the United States.

15.11 Dispute Resolution; Governing Law. Any litigation or other dispute
resolution between You and Apple arising out of or relating to this Agreement,
the Apple Software, or Your relationship with Apple will take place in the
Northern District of California, and You and Apple hereby consent to the
personal jurisdiction of and exclusive venue in the state and federal courts
within that District with respect any such litigation or dispute resolution.
This Agreement will be governed by and construed in accordance with the laws of
the United States and the State of California, except that body of California
law concerning conflicts of law.

Notwithstanding the foregoing, if You are an agency, instrumentality or
department of the federal government of the United States, then this Agreement
shall be governed in accordance with the laws of the United States of America,
and in the absence of applicable federal law, the laws of the State of
California will apply. Further, and notwithstanding anything to the contrary in
this Agreement (including but not limited to Section 11 (Indemnification)), all
claims, demands, complaints and disputes will be subject to the Contract
Disputes Act (41 U.S.C. §§601-613), the Tucker Act (28 U.S.C. § 1346(a) and §
1491), or the Federal Tort Claims Act (28 U.S.C. §§ 1346(b), 2401-2402,
2671-2672, 2674-2680), as applicable, or other applicable governing authority.
For the avoidance of doubt, if You are an agency, instrumentality, or department
of the federal, state or local government of the U.S. or a U.S. public and
accredited educational institution, then Your indemnification obligations are
only applicable to the extent they would not cause You to violate any applicable
law (e.g., the Anti-Deficiency Act), and You have any legally required
authorization or authorizing statute.

If You (as an entity entering into this Agreement) are a U.S. public and
accredited educational institution or an agency, instrumentality, or department
of a state or local government within the United States, then (a) this Agreement
will be governed and construed in accordance with the laws of the state (within
the U.S.) in which Your entity is domiciled, except that body of state law
concerning conflicts of law; and (b) any litigation or other dispute resolution
between You and Apple arising out of or relating to this Agreement, the Apple
Software, or Your relationship with Apple will take place in federal court
within the Northern District of California, and You and Apple hereby consent to
the personal jurisdiction of and exclusive venue of such District unless such
consent is expressly prohibited by the laws of the state in which Your entity is
domiciled.

This Agreement shall not be governed by the United Nations Convention on
Contracts for the International Sale of Goods, the application of which is
expressly excluded.

 

Program Agreement   Page 25



--------------------------------------------------------------------------------

15.12 Entire Agreement; Governing Language. This Agreement constitutes the
entire agreement between the parties with respect to the use of the Apple
Software licensed hereunder and supersedes all prior understandings and
agreements regarding its subject matter, including the iOS SDK Agreement
(clickwrap) accompanying the SDK. This Agreement may be modified only: (a) by a
written amendment signed by both parties, or (b) to the extent expressly
permitted by this Agreement (for example, by Apple by written or email notice to
You). Any translation of this Agreement is done for local requirements and in
the event of a dispute between the English and any non-English version, the
English version of this Agreement shall govern. If You are located in the
province of Quebec, Canada, the following clause applies: The parties hereby
confirm that they have requested that this Agreement and all related documents
be drafted in English. Les parties ont exigé que le présent contrat et tous les
documents connexes soient rédigés en anglais.

 

Program Agreement   Page 26



--------------------------------------------------------------------------------

Attachment 1

(to the Agreement)

Additional Terms for Apple Push Notification service and Local Notifications

The following terms are in addition to the terms of the Agreement and apply to
any use of the APN (Apple Push Notification service) in Your Application and/or
in Your Pass or the delivery of Local Notifications to Your Application or Pass:

1. Use of the APN and Local Notifications

1.1 Your Application and/or Your Pass may only access the APN via the APN API
and only if You have been assigned a Push Application ID or Pass ID by Apple.
Except for the limited purpose of Section 5 below, You agree not to share your
Push Application ID or Pass ID with any third party. You understand that Your
Application will not be permitted to access or use the APN after expiration or
termination of Your Agreement.

1.2 You are only permitted to use the APN and the APN APIs for the purpose of
sending Push Notifications to Your Application or Your Pass on an iOS Product as
expressly permitted by the Agreement (including but not limited to this
Attachment 1) and the APN Documentation, and You must only do so in accordance
with all applicable laws and regulations (including all intellectual property
laws). You further agree that You must disclose to Apple any use of the APN as
part of the submission process for Your Application.

1.3 You understand that before You send an end-user any Push Notifications
through the APN, the end-user must provide consent to receive such
Notifications. You agree not to disable, override or otherwise interfere with
any Apple-implemented consent panels or any Apple system preferences for
enabling or disabling Notifications functionality. If the end-user’s consent to
receive Push Notifications is denied or later withdrawn, You may not send the
end-user Push Notifications.

2. Additional Requirements

2.1 You may not use the APN or Local Notifications for the purpose of sending
unsolicited messages to end-users or for the purpose of phishing or spamming,
including, but not limited to, engaging in any types of activities that violate
anti-spamming laws and regulations, or that are otherwise improper,
inappropriate or illegal.

2.2 You may not use the APN or Local Notifications for the purposes of
advertising, product promotion, or direct marketing of any kind (e.g.,
up-selling, cross-selling, etc.), including, but not limited to, sending any
messages to promote the use of Your Application or advertise the availability of
new features or versions. Notwithstanding the foregoing, You may use the APN or
Local Notifications for promotional purposes in connection with Your Pass so
long as such use is directly related to the Pass, e.g., a store coupon may be
sent to Your Pass in Passbook.

2.3 You may not excessively use the overall network capacity or bandwidth of the
APN, or unduly burden an iOS Product with excessive Push Notifications or Local
Notifications, as may be determined by Apple in its reasonable discretion. In
addition, You agree not to harm or interfere with Apple’s networks or servers,
or any third party servers or networks connected to the APN, or otherwise
disrupt other developers’ use of the APN.

2.4 You may not use the APN or Local Notifications to send material that
contains any obscene, pornographic, offensive or defamatory content or materials
of any kind (text, graphics, images, photographs, sounds, etc.), or other
content or materials that in Apple’s reasonable judgment may be found
objectionable by the end-user of Your Application or Your Pass.

 

Program Agreement   Page 27



--------------------------------------------------------------------------------

2.5 You may not transmit, store or otherwise make available any material that
contains viruses or any other computer code, files or programs that may harm,
disrupt or limit the normal operation of the APN or an iOS Product, and You
agree not to disable, spoof, hack or otherwise interfere with any security,
digital signing, verification or authentication mechanisms that are incorporated
in or used by the APN, or enable others to do so.

3. Delivery by the APN or via Local Notifications

You understand and agree that in order to provide the APN and make Your Push
Notifications available on iOS Products, Apple may transmit Your Push
Notifications across various public networks, in various media, and modify or
change Your Push Notifications to comply with the technical and other
requirements for connecting to networks or devices. You acknowledge and agree
that the APN is not, and is not intended to be, a guaranteed or secure delivery
service, and You shall not use or rely upon it as such. Further, as a condition
to using the APN or delivering Local Notifications, You agree not to transmit
sensitive personal or confidential information belonging to an individual (e.g.,
a social security number, financial account or transactional information, or any
information where the individual may have a reasonable expectation of secure
transmission) as part of any such Notification, and You agree to comply with any
applicable notice or consent requirements with respect to any collection,
transmission, maintenance, processing or use of an end-user’s personal
information.

4. Your Acknowledgements

You acknowledge and agree that:

4.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the APN, including changing or removing any feature or
functionality, or (b) modify, deprecate, reissue or republish the APN APIs. You
understand that any such modifications may require You to change or update Your
Applications or Your Passes at Your own cost. Apple has no express or implied
obligation to provide, or continue to provide, the APN and may suspend or
discontinue all or any portion of the APN at any time. Apple shall not be liable
for any losses, damages or costs of any kind incurred by You or any other party
arising out of or related to any such service suspension or discontinuation or
any such modification of the APN or APN APIs.

4.2 The APN is not available in all languages or in all countries and Apple
makes no representation that the APN is appropriate or available for use in any
particular location. To the extent You choose to access and use the APN, You do
so at Your own initiative and are responsible for compliance with any applicable
laws, including but not limited to any local laws.

4.3 Apple provides the APN to You for Your use with Your Application or Your
Pass, and does not provide the APN directly to any end-user. You acknowledge and
agree that any Push Notifications are sent by You, not Apple, to the end-user of
Your Application, and You are solely liable and responsible for any data or
content transmitted therein and for any use of the APN in Your Application.
Further, You acknowledge and agree that any Local Notifications are sent by You,
not Apple, to the end-user of Your Application, and You are solely liable and
responsible for any data or content transmitted therein.

4.4 Apple makes no guarantees to You in relation to the availability or uptime
of the APN and is not obligated to provide any maintenance, technical or other
support for the APN.

4.5 Apple reserves the right to remove Your access to the APN or revoke Your
Push Application ID at any time in its sole discretion.

 

Program Agreement   Page 28



--------------------------------------------------------------------------------

4.6 Apple may monitor and collect information (including but not limited to
technical and diagnostic information) about Your usage of the APN to aid Apple
in improving the APN and other Apple products or services and to verify Your
compliance with this Agreement; provided however that Apple will not access or
disclose the content of any Push Notification unless Apple has a good faith
belief that such access or disclosure is reasonably necessary to: (a) comply
with legal process or request; (b) enforce the terms of this Agreement,
including investigation of any potential violation hereof; (c) detect, prevent
or otherwise address security, fraud or technical issues; or (d) protect the
rights, property or safety of Apple, its developers, customers or the public as
required or permitted by law.

5. Third Party Service Providers

You are permitted to employ or retain a third party (“Service Provider”) to
assist You in accessing and using the APN in Your Applications or Your Passes,
including, but not limited to, engaging any such Service Provider to maintain
and administer Your Applications’ servers on Your behalf, provided any such
Service Provider’s access to and use of the APN is only done on Your behalf in
providing such services to You for Your Application and/or Your Pass and in
accordance with these terms, and is subject to a binding written agreement
between You and the Service Provider with terms at least as restrictive and
protective of Apple as those set forth herein, including, but not limited to,
confidentiality for pre-release versions of the APN and indemnity obligations to
Apple. Any actions undertaken by any such Service Provider in relation to Your
Push Application and/or arising out of this Agreement shall be deemed to have
been taken by You, and You (in addition to the Service Provider) shall be
responsible to Apple for all such actions (or any inactions), including but not
limited to indemnifying Apple against any harm caused by the Service Provider
acting on Your behalf. In the event of any actions or inactions that would
constitute a violation of this Agreement or otherwise cause any harm, Apple
reserves the right to require You to change Service Providers.

6. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM ANY
INTERRUPTIONS TO THE APN OR ANY USE OF NOTIFICATIONS, INCLUDING, BUT NOT LIMITED
TO, ANY POWER OUTAGES, SYSTEM FAILURES, NETWORK ATTACKS, SCHEDULED OR
UNSCHEDULED MAINTENANCE, OR OTHER INTERRUPTIONS.

 

Program Agreement   Page 29



--------------------------------------------------------------------------------

Attachment 2

(to the Agreement)

Additional Terms for Use of the In-App Purchase API

The following terms are in addition to the terms of the Agreement and apply to
any use of the In-App Purchase API in Your Application:

1. Use of the In-App Purchase API

1.1 You may use the In-App Purchase API only to enable end-users to access or
receive content, functionality, or services that You make available for use
within Your Application (e.g., digital books, additional game levels, access to
a turn-by-turn map service). You may not use the In-App Purchase API to offer
goods or services to be used outside of Your Application.

1.2 You must submit to Apple for review and approval all content, functionality,
or services that You plan to provide through the use of the In-App Purchase API
in accordance with these terms and the processes set forth in Section 6 of the
Agreement. For all submissions, You must provide the name, text description,
price, unique identifier number, and other information that Apple reasonably
requests (collectively, the “Submission Description”). Apple reserves the right
to review the actual content, functionality or service that has been described
in the Submission Descriptions at any time, including, but not limited to, in
the submission process and after approval of the Submission Description by
Apple. If You would like to provide additional content, functionality or
services through the In-App Purchase API that are not described in Your
Submission Description, then You must first submit a new or updated Submission
Description for review and approval by Apple prior to making such items
available through the use of the In-App Purchase API. Apple reserves the right
to withdraw its approval of content, functionality, or services previously
approved, and You agree to stop making any such content, functionality, or
services available for use within Your Application.

1.3 All content, functionality, and services offered through the In-App Purchase
API are subject to the Program Requirements for Applications, and after such
content, services or functionality are added to a Licensed Application, they
will be deemed part of the Licensed Application and will be subject to all the
same obligations and requirements.

2. Additional Restrictions

2.1 You may not use the In-App Purchase API to enable an end-user to set up a
pre-paid account to be used for subsequent purchases of content, functionality,
or services, or otherwise create balances or credits that end-users can redeem
or use to make purchases at a later time.

2.2 You may not enable end-users to purchase Currency of any kind through the
In-App Purchase API, including but not limited to any Currency for exchange,
gifting, redemption, transfer, trading or use in purchasing or obtaining
anything within or outside of Your Application. “Currency” means any form of
currency, points, credits, resources, content or other items or units recognized
by a group of individuals or entities as representing a particular value and
that can be transferred or circulated as a medium of exchange.

2.3 Content and services may be offered through the In-App Purchase API on a
subscription basis (e.g., subscriptions to newspapers and magazines). Rentals of
content, services or functionality through the In-App Purchase API are not
allowed (e.g., use of particular content may not be restricted to a
pre-determined, limited period of time).

Notwithstanding the provisions of Section 3.3.9 of the Agreement, if Your
Licensed Application is content based (e.g., magazines and newspapers) and
offered on an auto-renewing subscription basis through the use of the In-App
Purchase API, You may collect certain user data (e.g., user name, email address,
zip code), provided that You clearly and conspicuously notify the user of Your
privacy policy and that its terms will govern the ways that You may use such
information, and further provided that the user consents to Your collection and
use prior to gathering such data. You agree to maintain, and strictly comply
with the terms of, Your privacy policy.

 

Program Agreement   Page 30



--------------------------------------------------------------------------------

2.4 You may not use the In-App Purchase API to send any software updates to Your
Application or otherwise add any additional executable code to Your Application.
An In-App Purchase item must either already exist in Your Application waiting to
be unlocked, be streamed to Your Application after the In-App Purchase API
transaction has been completed, or be downloaded to Your Application solely as
data after such transaction has been completed.

2.5 You may not use the In-App Purchase API to deliver any items that contain
content or materials of any kind (text, graphics, images, photographs, sounds,
etc.) that in Apple’s reasonable judgment may be found objectionable or
inappropriate, for example, materials that may be considered obscene,
pornographic, or defamatory.

2.6 With the exception of items of content that an end-user consumes or uses up
within Your Application (e.g., virtual supplies such as construction materials)
(a “Consumable”), any other content, functionality, services or subscriptions
delivered through the use of the In-App Purchase API (e.g., a sword for a game)
(a “Non-Consumable”) must be made available to end-users in accordance with the
same usage rules as Licensed Applications (e.g., any such content, services or
functionality must be available to all of the devices associated with an
end-user’s account). You will be responsible for identifying Consumable items to
Apple and for disclosing to end-users that Consumables will not be available for
use on other devices.

3. Your Responsibilities

3.1 For each successfully completed transaction made using the In-App Purchase
API, Apple will provide You with a transaction receipt. It is Your
responsibility to verify the validity of such receipt prior to the delivery of
any content, functionality, or services to an end-user and Apple will not be
liable for Your failure to verify that any such transaction receipt came from
Apple.

3.2 Unless Apple provides You with user interface elements, You are responsible
for developing the user interface Your Application will display to end-users for
orders made through the In-App Purchase API. You agree not to misrepresent,
falsely claim, mislead or engage in any unfair or deceptive acts or practices
regarding the promotion and sale of items through Your use of the In-App
Purchase API, including, but not limited to, in the Licensed Application
Information and any metadata that You submit through iTunes Connect. You agree
to comply with all applicable laws and regulations, including those in any
jurisdictions in which you make content, functionality, services or
subscriptions available through the use of the In-App Purchase API, including
but not limited to consumer laws and export regulations.

3.3 Apple may provide hosting services for Non-Consumables that You would like
to provide to Your end-users through the use of the In-App Purchase API. Even if
Apple hosts such Non-Consumables on Your behalf, You are responsible for
providing items ordered through the In-App Purchase API in a timely manner
(i.e., promptly after Apple issues the transaction receipt, except in cases
where You have disclosed to Your end-user that the item will be made available
at a later time) and for complying with all applicable laws in connection
therewith, including but not limited to, laws, rules and regulations related to
cancellation or delivery of ordered items. You are responsible for maintaining
Your own records for all such transactions.

3.4 You will not issue any refunds to end-users of Your Application, and You
agree that Apple may issue refunds to end-users in accordance with the terms of
Schedule 2.

 

Program Agreement   Page 31



--------------------------------------------------------------------------------

4. Apple Services

4.1 From time to time, Apple may choose to offer additional services and
functionality relating to In-App Purchase API transactions. Apple makes no
guarantees that the In-App Purchase API or any related services will continue to
be made available to You or that they will meet Your requirements, be
uninterrupted, timely, secure or free from error, that any information that You
obtain from the In-App Purchase API or any related services will be accurate or
reliable or that any defects will be corrected.

4.2 You understand that You will not be permitted to access or use the In-App
Purchase API after expiration or termination of Your Agreement.

5. Your Acknowledgements

You acknowledge and agree that:

5.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the In-App Purchase API, including changing or removing any
feature or functionality, or (b) modify, deprecate, reissue or republish the
In-App Purchase API. You understand that any such modifications may require You
to change or update Your Applications at Your own cost in order to continue to
use the In-App Purchase API. Apple has no express or implied obligation to
provide, or continue to provide, the In-App Purchase API or any services related
thereto and may suspend or discontinue all or any portion of thereof at any
time. Apple shall not be liable for any losses, damages or costs of any kind
incurred by You or any other party arising out of or related to any suspension,
discontinuation or modification of the In-App Purchase API or any services
related thereto.

5.2 Apple provides the In-App Purchase API to You for Your use with Your
Application, and may provide services to You in connection therewith (e.g.,
hosting services for Non-Consumable items). Apple is not responsible for
providing or unlocking any content, functionality, services or subscriptions
that an end-user orders through Your use of the In-App Purchase API. You
acknowledge and agree that any such items are made available by You, not Apple,
to the end-user of Your Application, and You are solely liable and responsible
for such items ordered through the use of the In-App Purchase API and for any
such use of the In-App Purchase API in Your Application or for any use of
services in connection therewith.

5.3 Apple makes no guarantees to You in relation to the availability or uptime
of the In-App Purchase API or any other services that Apple may provide to You
in connection therewith, and Apple is not obligated to provide any maintenance,
technical or other support related thereto.

6. Third Party Service Providers

You are permitted to employ or retain a Service Provider to assist You in
delivery of content, functionality, services or subscriptions through the In-App
Purchase API including, but not limited to, engaging any such Service Provider
to maintain and administer Your Applications’ servers on Your behalf, provided
any such Service Provider’s access to and use of the In-App Purchase API is only
done on Your behalf in providing such services to You for Your Application and
in accordance with these terms, and is subject to a binding written agreement
between You and the Service Provider with terms at least as restrictive and
protective of Apple as those set forth herein, including, but not limited to,
confidentiality for pre-release versions of the Apple Software and indemnity
obligations to Apple. Any actions undertaken by any such Service Provider in
relation to Your Application, Your use of the In-App Purchase API, and/or
arising out of this Agreement shall be deemed to have been taken by You, and You
(in addition to the Service Provider) shall be responsible to Apple for all such
actions (or any inactions), including but not limited to indemnifying Apple
against any harm caused by the Service Provider acting on Your behalf. In the
event of any actions or inactions that would constitute a violation of this
Agreement or otherwise cause any harm, Apple reserves the right to require You
to change Service Providers.

 

Program Agreement   Page 32



--------------------------------------------------------------------------------

7. Use of Digital Certificates for In-App Purchase

When an end-user completes a transaction using the In-App Purchase API in Your
Application, Apple will provide You with a transaction receipt signed with an
Apple-issued certificate. It is Your responsibility to verify that such
certificate and receipt were issued by Apple, as set forth in the Documentation.
You are solely responsible for Your decision to rely on any such certificates
and receipts. YOUR USE OF OR RELIANCE ON SUCH CERTIFICATES AND RECEIPTS IN
CONNECTION WITH THE IN-APP PURCHASE API IS AT YOUR SOLE RISK. APPLE MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, ACCURACY, RELIABILITY, SECURITY, OR
NON-INFRINGEMENT OF THIRD PARTY RIGHTS WITH RESPECT TO SUCH DIGITAL CERTIFICATES
AND RECEIPTS. You agree that You will only use such receipts and certificates in
accordance with the Documentation, and that You will not interfere or tamper
with the normal operation of such digital certificates or receipts, including
but not limited to any falsification or other misuse.

8. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM THE USE OF THE
IN-APP PURCHASE API AND ANY RELATED SERVICES, INCLUDING, BUT NOT LIMITED TO,
(I) ANY LOSS OF PROFIT (WHETHER INCURRED DIRECTLY OR INDIRECTLY), ANY LOSS OF
GOODWILL OR BUSINESS REPUTATION, ANY LOSS OF DATA SUFFERED, OR OTHER INTANGIBLE
LOSS, (II) ANY CHANGES WHICH APPLE MAY MAKE TO THE IN-APP PURCHASE API OR ANY
SERVICES, OR FOR ANY PERMANENT OR TEMPORARY CESSATION IN THE PROVISION OF THE
IN-APP PURCHASE API OR ANY SERVICES (OR ANY FEATURES WITHIN THE SERVICES)
PROVIDED THEREWITH, OR (III) THE DELETION OF, CORRUPTION OF, OR FAILURE TO
PROVIDE ANY DATA TRANSMITTED BY OR THROUGH YOUR USE OF THE IN-APP PURCHASE API
OR SERVICES. It is Your responsibility to maintain appropriate alternate backup
of all Your information and data, including but not limited to any
Non-Consumables that You may provide to Apple for hosting services.

 

Program Agreement   Page 33



--------------------------------------------------------------------------------

Attachment 3

(to the Agreement)

Additional Terms for the Game Center

The following terms are in addition to the terms of the Agreement and apply to
any use of the Game Center service by You or Your Application; provided however
that You may only use confidential, pre-release versions of the Game Center
service for testing and development of Your Application and may not use such
pre-release service in Your Licensed Application or disclose it in any way until
it is publicly released by Apple.

1. Use of the Game Center service

1.1 You and Your Application may not connect to or use the Game Center service
in any way not expressly authorized by Apple. You agree to only use the Game
Center service in accordance with this Agreement (including this Attachment 3),
the Game Center Documentation and in accordance with all applicable laws. You
understand that neither You nor Your Application will be permitted to access or
use the Game Center service after expiration or termination of Your Agreement.

1.2 Apple may provide You with a unique identifier which is associated with an
end-user’s alias as part of the Game Center service (the “Player ID”). You agree
to not display the Player ID to the end-user or to any third party, and You
agree to only use the Player ID for differentiation of end-users in connection
with Your use of the Game Center. You agree not to reverse look-up, trace,
relate, associate, mine, harvest, or otherwise exploit the Player ID, aliases or
other data or information provided by the Game Center service, except to the
extent expressly permitted herein. For example, You will not attempt to
determine the real identity of an end-user.

1.3 You will only use information provided by the Game Center service as
necessary for providing services and functionality for Your Applications as well
as any Mac App Store applications that You have associated with Your developer
account. For example, You will not host or export any such information to a
third party service. Further, You agree not to transfer or copy any user
information or data (whether individually or in the aggregate) obtained through
the Game Center service to a third party except as necessary for providing
services and functionality for Your Applications (and Your Mac App Store
applications), and then only with express user consent and only if not otherwise
prohibited in this Agreement.

1.4 You will not attempt to gain (or enable others to gain) unauthorized use or
access to the Game Center service (or any part thereof) in any way, including
but not limited to obtaining information from the Game Center service using any
method not expressly permitted by Apple. For example, You may not use packet
sniffers to intercept any communications protocols from systems or networks
connected to the Game Center, scrape any data or user information from the Game
Center, or use any third party software to collect information through the Game
Center about players, game data, accounts, or service usage patterns.

2. Additional Restrictions

2.1 You agree not to harm or interfere with Apple’s networks or servers, or any
third party servers or networks connected to the Game Center service, or
otherwise disrupt other developers’ or end-users’ use of the Game Center. You
agree that, except for testing and development purposes, You will not create
false accounts through the use of the Game Center service or otherwise use the
Game Center service to misrepresent information about You or Your Application in
a way that would interfere with an end-users’ use of the Game Center service,
e.g., creating inflated high scores through the use of cheat codes or falsifying
the number of user accounts for Your Application.

 

Program Agreement   Page 34



--------------------------------------------------------------------------------

2.2 You will not institute, assist, or enable any disruptions of the Game
Center, such as through a denial of service attack, through the use of an
automated process or service such as a spider, script, or bot, or through
exploiting any bug in the Game Center service or Apple Software. You agree not
to probe, test or scan for vulnerabilities in the Game Center service. You
further agree not to disable, spoof, hack, undermine or otherwise interfere with
any data protection, security, verification or authentication mechanisms that
are incorporated in or used by the Game Center service, or enable others to do
so.

2.3 You will not transmit, store or otherwise make available any material that
contains viruses or any other computer code, files or programs that may harm,
disrupt or limit the normal operation of the Game Center or an iOS Product.

2.4 You agree not to use any portion of the Game Center service for sending any
unsolicited, improper or inappropriate messages to end-users or for the purpose
of poaching, phishing or spamming of Game Center users. You will not reroute (or
attempt to reroute) users of the Game Center to another service using any
information You obtain through the use of the Game Center service.

2.5 You shall not charge any fees to end-users for access to the Game Center
service or for any data or information provided therein.

3. Your Acknowledgements

You acknowledge and agree that:

3.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the Game Center service, including changing or removing any
feature or functionality, or (b) modify, deprecate, reissue or republish the
Game Center APIs or related APIs. You understand that any such modifications may
require You to change or update Your Applications at Your own cost. Apple has no
express or implied obligation to provide, or continue to provide, the Game
Center service and may suspend or discontinue all or any portion of the Game
Center service at any time. Apple shall not be liable for any losses, damages or
costs of any kind incurred by You or any other party arising out of or related
to any such service suspension or discontinuation or any such modification of
the Game Center service or Game Center APIs.

3.2 As long as the Game Center service is a confidential, pre-release service,
You will only allow it to be used for testing and development purposes by Your
Authorized Developers and only for use on Your Authorized Test Devices, and You
will not use any Game Center APIs in Your Licensed Applications. You agree to
restrict access to such Authorized Test Devices in accordance with the terms of
the Agreement.

3.3 Apple makes no guarantees to You in relation to the availability or uptime
of the Game Center service and is not obligated to provide any maintenance,
technical or other support for such service.

3.4 Apple reserves the right to remove Your access to the Game Center service at
any time in its sole discretion.

3.5 Apple may monitor and collect information (including but not limited to
technical and diagnostic information) about Your usage of the Game Center
service to aid Apple in improving the Game Center and other Apple products or
services and to verify Your compliance with this Agreement.

 

Program Agreement   Page 35



--------------------------------------------------------------------------------

4. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM ANY
INTERRUPTIONS TO THE GAME CENTER OR ANY SYSTEM FAILURES, NETWORK ATTACKS,
SCHEDULED OR UNSCHEDULED MAINTENANCE, OR OTHER INTERRUPTIONS.

 

Program Agreement   Page 36



--------------------------------------------------------------------------------

Attachment 4

(to the Agreement)

Additional Terms for the use of iCloud

The following terms are in addition to the terms of the Agreement and apply to
Your use of the iCloud service for software development and testing in
connection with Your Application or Multi-Platform Software. If You receive
access to a beta trial for the end-user iCloud service, then Your usage as an
end-user of the pre-release iCloud service will be subject to the terms
accompanying such beta trial in addition to the terms of this Agreement. You may
not use the pre-release iCloud Storage APIs or iCloud service in Your Licensed
Application or Multi-Platform Software, or disclose it in any way until it is
publicly released by Apple.

1. Use of iCloud

1.1 Your Application or Multi-Platform Software may only access the iCloud
service via the iCloud Storage APIs, and then only if You have been assigned an
Entitlement by Apple. You agree not to access the iCloud service, or any
content, data or information contained therein, other than through the iCloud
Storage APIs or as otherwise licensed by Apple. You agree not to share Your
Entitlement with any third party or use it for any purposes not expressly
permitted by Apple.

1.2 You understand that You will not be permitted to access or use the iCloud
service for software development or testing after expiration or termination of
Your Agreement; however users who have Your Applications or Multi-Platform
Software installed and who have a valid end-user account with Apple to use
iCloud may continue to access their user-generated documents and files in
accordance with the applicable iCloud terms and conditions. You agree not to
interfere with a user’s ability to access iCloud (or the user’s own
user-generated documents and files) or to otherwise disrupt their use of the
iCloud in any way and at any time.

1.3 Your Application is only permitted to use the iCloud service and the iCloud
Storage APIs for the purpose of storage and retrieval of key value data (e.g., a
list of stocks in a finance App, settings for an App) for Your Applications and
Multi-Platform Software, and enabling Your end-users to access user-generated
documents and files through the iCloud service. You agree to only use the iCloud
service and iCloud Storage APIs as expressly permitted by the Agreement
(including but not limited to this Attachment 4) and the iCloud Documentation,
and in accordance with all applicable laws and regulations.

1.4 You may allow a user to access their user-generated documents and files from
iCloud through the use of Your Applications as well as from Multi-Platform
Software. However, You may not share key value data from Your Application with
other Applications or Multi-Platform Software, unless You are sharing such data
among different versions of the same title (e.g., the iPhone version of an
Application can share key value data with an iPad or Mac App Store version of
the same titled Application), or You have user consent.

2. Additional Requirements

2.1 You understand there are storage capacity limits for the iCloud service. If
You or Your end-user reaches such capacity, then You or Your end-user may be
unable to use the iCloud service until You or Your end-user have removed enough
data from the service to meet the capacity limits or increased storage capacity,
and You or Your end-user may be unable to access or retrieve data from iCloud
during this time.

 

Program Agreement   Page 37



--------------------------------------------------------------------------------

2.2 You may not charge any fees to users for access to or use of the iCloud
service through Your Applications and Multi-Platform Software, and You agree not
to sell access to the iCloud service in any other way, including but not limited
to operating Your own file storage service or reselling any part of the service.
You will only use the iCloud service in Your Application or Multi-Platform
Software to provide storage for an end-user who has a valid end-user account
with Apple and only for use in accordance with the terms of such user account.
For example, You will not induce any end-user to violate the terms of their
applicable iCloud service agreement with Apple or to violate any Apple usage
policies for data or information stored in the iCloud service.

2.3 You may not excessively use the overall network capacity or bandwidth of the
iCloud service or otherwise burden such service with unreasonable data loads.
You agree not to harm or interfere with Apple’s networks or servers, or any
third party servers or networks connected to the iCloud, or otherwise disrupt
other developers’ or users’ use of the iCloud service.

2.4 You will not disable or interfere with any warnings, iOS system settings,
notices, or notifications that are presented to an end-user of the iCloud
service by Apple.

3. Your Acknowledgements

You acknowledge and agree that:

3.1 Apple may at any time, with or without prior notice to You (a) modify the
iCloud Storage APIs, including changing or removing any feature or
functionality, or (b) modify, deprecate, reissue or republish the iCloud Storage
APIs. You understand that any such modifications may require You to change or
update Your Applications or Multi-Platform Software at Your own cost. Apple has
no express or implied obligation to provide, or continue to provide, the iCloud
service and may suspend or discontinue all or any portion of the iCloud service
at any time. Apple shall not be liable for any losses, damages or costs of any
kind incurred by You or any other party arising out of or related to any such
service suspension or discontinuation or any such modification of the iCloud
service or iCloud Storage APIs.

3.2 The iCloud service is not available in all languages or in all countries and
Apple makes no representation that the iCloud service is appropriate or
available for use in any particular location. To the extent You choose to
provide access to the iCloud service in Your Applications or Multi-Platform
Software through the iCloud Storage APIs, You do so at Your own initiative and
are responsible for compliance with any applicable laws.

3.3 Apple makes no guarantees to You in relation to the availability or uptime
of the iCloud service and is not obligated to provide any maintenance, technical
or other support for the iCloud service. Apple is not responsible for any
expenditures, investments, or commitments made by You in connection with the
iCloud service, or for any use of or access to the iCloud service.

3.4 Apple reserves the right to revoke Your access to the iCloud service or
impose limits on Your use of the iCloud service at any time in Apple’s sole
discretion. In addition, Apple may impose or adjust the limit of transactions
Your Applications or Multi-Platform Software may send or receive through the
iCloud service or the resources or capacity that they may use at any time in
Apple’s sole discretion.

3.5 Apple may monitor and collect information (including but not limited to
technical and diagnostic information) about usage of the iCloud service to aid
Apple in improving the iCloud service and other Apple products or services and
to verify compliance with this Agreement; provided however that Apple will not
access or disclose any user-generated documents or files, or key value data,
stored using the iCloud Storage APIs and iCloud service unless Apple has a good
faith belief that such access, use, preservation or disclosure is reasonably
necessary to: (a) comply with legal process or request; (b) enforce the terms of
this Agreement, including investigation of any potential violation hereof or of
the applicable end-user terms of service; (c) detect, prevent or otherwise
address security risk, fraud or technical issues; or (d) protect the rights,
property or safety of Apple, its developers, customers or the public as required
or permitted by law.

 

Program Agreement   Page 38



--------------------------------------------------------------------------------

4. Additional Liability Disclaimer

NEITHER APPLE NOR ITS SERVICE PROVIDERS SHALL BE LIABLE FOR ANY DAMAGES OR
LOSSES ARISING FROM ANY USE, MISUSE, RELIANCE ON, INABILITY TO USE,
INTERRUPTION, SUSPENSION OR TERMINATION OF THE iCLOUD STORAGE SERVICE OR ANY
UNAUTHORIZED ACCESS TO, ALTERATION OF, OR DELETION, DESTRUCTION, DAMAGE, LOSS OR
FAILURE TO STORE ANY OF YOUR DATA OR ANY END-USER DATA OR ANY CLAIMS ARISING
FROM ANY USE OF THE FOREGOING BY YOUR END-USERS.

 

Program Agreement   Page 39



--------------------------------------------------------------------------------

Attachment 5

(to the Agreement)

Additional Terms for Passes

The following terms are in addition to the terms of the Agreement and apply to
Your development and distribution of Passes:

1. Pass ID Usage and Restrictions

You may use the Pass ID only for purposes of digitally signing Your Pass for use
with Passbook and/or for purposes of using the APN service with Your Pass. You
may distribute Your Pass ID as incorporated into Your Pass in accordance with
Section 2 below only so long as such distribution is under Your own trademark or
brand. To the extent that You reference a third party’s trademark or brand
within Your Pass (e.g., a store coupon for a particular good), You represent and
warrant that You have any necessary rights. You agree not to share, provide or
transfer Your Pass ID to any third party (except for the limited purpose set
forth in Attachment 1, Section 5), nor use Your Pass ID to sign a third party’s
pass.

2. Pass Distribution; Marketing Permissions

2.1 Subject to the terms of this Agreement, You may distribute Your Passes to
end-users by the web, email, or an Application. You understand and agree that
Your end-users must accept Your Passes before they will be loaded into Passbook
and they can remove Your Passes from Passbook at any time.

2.2 By distributing Your Passes in this manner, You represent and warrant to
Apple that Your Passes comply with the Documentation and Program Requirements
then in effect and the terms of this Attachment 5. Apple shall not be
responsible for any costs, expenses, damages, losses (including without
limitation lost business opportunities or lost profits) or other liabilities You
may incur as a result of distributing Your Passes in this manner.

2.3 You agree to state on the Pass Your name and address, and the contact
information (telephone number; email address) to which any end-user questions,
complaints, or claims with respect to Your Pass should be directed. You will be
responsible for attaching or otherwise including, at Your discretion, any
relevant end-user usage terms with Your Pass. Apple will not be responsible for
any violations of Your end-user usage terms. You will be solely responsible for
all user assistance, warranty and support of Your Pass. You may not charge any
fees to end-users in order to use Passbook to access Your Pass.

2.4 By distributing Your Passes as permitted in this Agreement, You hereby
permit Apple to use (i) screen shots of Your Pass; (ii) trademarks and logos
associated with Your Pass; and (iii) Pass Information, for promotional purposes
in marketing materials and gift cards, excluding those portions which You do not
have the right to use for promotional purposes and which You identify in writing
to Apple. You also permit Apple to use images and other materials that You may
provide to Apple, at Apple’s reasonable request, for promotional purposes in
marketing materials and gift cards.

3. Additional Pass Requirements

3.1 Apple may provide You with templates to use in creating Your Passes, and You
agree to choose the relevant template for Your applicable use (e.g., You will
not use the boarding pass template for a movie ticket).

3.2 Passes may only operate and be displayed in Passbook, which is Apple’s
designated container area for the Pass, or through Passbook on the lock screen
of an iOS Product.

 

Program Agreement   Page 40



--------------------------------------------------------------------------------

3.3. Notwithstanding anything else in Section 3.3.9 of the Agreement, with prior
user consent, You and Your Pass may share user and/or or device data with Your
Application so long as such sharing is for the purpose of providing a service or
function that is directly relevant to the use of the Pass and/or Application, or
to serve advertising in accordance with Sections 3.3.12 and 3.3.13 of the
Agreement.

4. Apple’s Right to Review Your Pass; Revocation

You understand and agree that Apple reserves the right to review and approve or
reject any Pass that You would like to distribute for use by Your end-users, or
that is already in use by Your end-users, at any time during the Term of this
Agreement. If requested by Apple, You agree to promptly provide such Pass to
Apple. You agree not to attempt to hide, misrepresent, mislead, or obscure any
features, content, services or functionality in Your Pass from Apple’s review or
otherwise hinder Apple from being able to fully review such Pass, and, You agree
to cooperate with Apple and answer questions and provide information and
materials reasonably requested by Apple regarding such Pass. If You make any
changes to Your Pass after submission to Apple, You agree to notify Apple and,
if requested by Apple, resubmit Your Pass prior to any distribution of the
modified Pass to Your end-users. Apple reserves the right to revoke Your Pass ID
and reject Your Pass for distribution to Your end-users for any reason and at
any time in its sole discretion, even if Your Pass meets the Documentation and
Program Requirements and terms of this Attachment 5; and, in that event, You
agree that You may not distribute such Pass to Your end-users.

5. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM ANY USE,
DISTRIBUTION, MISUSE, RELIANCE ON, INABILITY TO USE, INTERRUPTION, SUSPENSION,
OR TERMINATION OF PASSBOOK, YOUR PASS ID, YOUR PASSES, OR ANY SERVICES PROVIDED
IN CONNECTION THEREWITH, INCLUDING BUT NOT LIMITED TO ANY LOSS OR FAILURE TO
DISPLAY YOUR PASS IN PASSBOOK OR ANY END-USER CLAIMS ARISING FROM ANY USE OF THE
FOREGOING BY YOUR END-USERS.

 

Program Agreement   Page 41



--------------------------------------------------------------------------------

Attachment 6

(to the Agreement)

Additional Terms for the use of the Apple Maps Service

The following terms are in addition to the terms of the Agreement and apply to
any use of the Apple Maps Service in Your Application.

1. Use of the Maps Service

1.1 Your Application may access the Apple Maps Service only via the MapKit API.
You agree not to access the Apple Maps Service or the Map Data other than
through the MapKit API.

1.2 You will use the Apple Maps Service and Map Data only as necessary for
providing services and functionality for Your Application. You agree to use the
Apple Maps Service and MapKit API only as expressly permitted by this Agreement
(including but not limited to this Attachment 6) and the MapKit Documentation,
and in accordance with all applicable laws and regulations.

1.3 You acknowledge and agree that results You receive from the Apple Maps
Service may vary from actual conditions due to variable factors that can affect
the accuracy of the Map Data, such as weather, road and traffic conditions, and
geopolitical events.

2. Additional Restrictions

2.1 Your Application must not remove, obscure or alter Apple’s or its licensors’
copyright notices, trademarks, or any other proprietary rights or legal notices,
documents or hyperlinks that may appear in or be provided through the Apple Maps
Service.

2.2 You will not use the Apple Maps Service in any manner that enables or
permits bulk downloads or feeds of the Map Data, or any portion thereof, or that
in any way attempts to extract, scrape or reutilize any portions of the Map
Data. For example, neither You nor Your Application may use or make available
the Map Data, or any portion thereof, as part of any secondary or derived
database.

2.3 You will not copy, modify, translate, create a derivative work of, publish
or publicly display the Map Data in any way other than as permitted herein.

2.4 You will not use the Map Data provided by Apple without using it with a
corresponding Apple map.

2.5 Map Data may not be cached, pre-fetched, or stored by You or Your
Application, other than on a temporary and limited basis solely to improve the
performance of the Apple Maps Service with Your Application.

2.6 You may not charge any fees to end-users solely for access to or use of the
Apple Maps Service through Your Application, and You agree not to sell access to
the Apple Maps Service in any other way.

3. Your Acknowledgements

You acknowledge and agree that:

3.1 Apple may at any time, with or without prior notice to You (a) modify the
Apple Maps Service and/or the MapKit API, including changing or removing any
feature or functionality, or (b) modify, deprecate, reissue or republish the
MapKit API. You understand that any such modifications may require You to change
or update Your Applications at Your own cost. Apple has no express or implied
obligation to provide, or continue to provide, the Apple Maps Service and may
suspend or discontinue all or any portion of the Apple Maps Service at any time.
Apple shall not be liable for any losses, damages or costs of any kind incurred
by You or any other party arising out of or related to any such service
suspension or discontinuation or any such modification of the Apple Maps Service
or MapKit API.

 

Program Agreement   Page 42



--------------------------------------------------------------------------------

3.2 The Apple Maps Service may not be available in all countries or languages,
and Apple makes no representation that the Apple Maps Service is appropriate or
available for use in any particular location. To the extent You choose to
provide access to the Apple Maps Service in Your Applications or through the
MapKit API, You do so at Your own initiative and are responsible for compliance
with any applicable laws.

3.3 If the Apple Maps Service is provided to You as a confidential, pre-release
service, You will only allow it to be used for testing and development purposes
by Your Authorized Developers and only for use on Your Authorized Test Devices,
and You will not use the pre-release version of the Apple Maps Service in Your
Licensed Applications. You agree to restrict access to such Authorized Test
Devices in accordance with the terms of the Agreement.

4. Additional Liability Disclaimer

NEITHER APPLE NOR ITS LICENSORS OR SERVICE PROVIDERS SHALL BE LIABLE FOR ANY
DAMAGES OR LOSSES ARISING FROM ANY USE, MISUSE, RELIANCE ON, INABILITY TO USE,
INTERRUPTION, SUSPENSION OR TERMINATION OF THE APPLE MAPS SERVICE, INCLUDING ANY
INTERRUPTIONS DUE TO SYSTEM FAILURES, NETWORK ATTACKS, OR SCHEDULED OR
UNSCHEDULED MAINTENANCE.

 

Program Agreement   Page 43



--------------------------------------------------------------------------------

Schedule 1

1. Appointment of Agent

1.1 You hereby appoint Apple and Apple Subsidiaries (collectively “Apple”) as
Your worldwide agent for the delivery of the Licensed Applications to end-users,
during the Delivery Period. You hereby acknowledge that Apple will deliver the
Licensed Applications to end-users in Apple’s own name, through one or more App
Stores, but for You and on Your behalf. For purposes of this Schedule 1, the
term “Licensed Application” includes any additional permitted functionality,
content or services provided by You from within a Licensed Application using the
In-App Purchase API. The most current list of App Store countries among which
you may select shall be set forth in the iTunes Connect site and may be updated
from time to time.

1.2 In furtherance of Apple’s appointment under Section 1.1 of this Schedule 1,
You hereby authorize and instruct Apple to:

(a) solicit and obtain orders on Your behalf for Licensed Applications from
end-users located in the countries You designate under Section 2.1 hereof;

(b) provide hosting services to You, in order to allow for the storage of, and
end-user access to, the Licensed Applications and to enable third party hosting
of such Licensed Applications solely as otherwise licensed or authorized by
Apple;

(c) make copies of, format, and otherwise prepare Licensed Applications for
acquisition and download by end-users, including adding the Security Solution;

(d) allow end-users to access and re-access copies of the Licensed Applications,
so that end-users may acquire from You and electronically download those
Licensed Applications, Licensed Application Information, and associated metadata
to end-users through one or more App Stores, and You hereby authorize
distribution of Your Licensed Applications under this Schedule 1 for use by
multiple end users under a single Apple ID when the Licensed Applications are
provided to such users through Apple Configurator in accordance with the Apple
Configurator software license agreement;

(e) use (i) screen shots and/or up to 30 second excerpts of the Licensed
Applications; (ii) trademarks and logos associated with the Licensed
Applications; and (iii) Licensed Application Information, for promotional
purposes in marketing materials and gift cards, excluding those portions of the
Licensed Applications, trademarks or logos, or Licensed Application Information
which You do not have the right to use for promotional purposes, and which You
identify in writing at the time that the Licensed Applications are delivered by
You to Apple under Section 2.1 of this Schedule 1, and use images and other
materials that You may provide to Apple, at Apple’s reasonable request, for
promotional purposes in marketing materials and gift cards; and

(f) otherwise use Licensed Applications, Licensed Application Information and
associated metadata as may be reasonably necessary in the delivery of the
Licensed Applications in accordance with this Schedule 1. You agree that no
royalty or other compensation is payable for the rights described above in
Section 1.2 of this Schedule 1.

1.3 The parties acknowledge and agree that their relationship under this
Schedule 1 is, and shall be, that of principal and agent, and that You, as
principal, are, and shall be, solely responsible for any and all claims and
liabilities involving or relating to, the Licensed Applications, as provided in
this Schedule 1. The parties acknowledge and agree that Your appointment of
Apple as its agent under this Schedule 1 is non-exclusive.

 

Program Agreement   Page 44



--------------------------------------------------------------------------------

1.4 For purposes of this Schedule 1, the “Delivery Period” shall mean the period
beginning on the Effective Date of the Agreement, and expiring on the last day
of the Agreement or any renewal thereof; provided, however, that Apple’s
appointment as Your agent shall survive expiration of the Agreement for a
reasonable phase-out period not to exceed thirty (30) days and further provided
that, solely with respect to Your end-users, subsections 1.2(b), (c), and (d) of
this Schedule 1 shall survive termination or expiration of the Agreement unless
You indicate otherwise pursuant to sections 4.1 and 6.2 of this Schedule 1.

1.5 All of the Licensed Applications delivered by You to Apple under Section 2.1
of this Schedule 1 shall be made available by Apple for download by end-users at
no charge. Apple shall have no duty to collect any fees for the Licensed
Applications for any end-user and shall have no payment obligation to You with
respect to any of those Licensed Applications under this Schedule 1. In the
event that You intend to charge end-users a fee for any Licensed Application or
In-App Purchase, You must enter (or have previously entered) into a separate
agreement (Schedule 2) with Apple with respect to that Licensed Application.

2. Delivery of the Licensed Applications to Apple

2.1 You will deliver to Apple, at Your sole expense, using the iTunes Connect
site, the Licensed Applications, Licensed Application Information and associated
metadata, in a format and manner prescribed by Apple, as required for the
delivery of the Licensed Applications to end-users in accordance with this
Schedule 1. Metadata You deliver to Apple under this Schedule 1 will include:
(i) the title and version number of each of the Licensed Applications; (ii) the
countries You designate, in which You wish Apple to allow end-users to download
those Licensed Applications; (iii) any copyright or other intellectual property
rights notices; and (iv) Your end-user license agreement (“EULA”), if any, in
accordance with Section 3.2 of this Schedule 1.

2.2 All Licensed Applications will be delivered by You to Apple using software
tools, a secure FTP site address and/or such other delivery methods as
prescribed by Apple.

2.3 You hereby certify that all of the Licensed Applications You deliver to
Apple under this Schedule 1 are authorized for export from the United States to
each of the countries designated by You under Section 2.1 hereof, in accordance
with the requirements of the United States Export Administration Regulations, 15
C.F.R. Parts 730-774. Without limiting the generality of this Section 2.3, You
certify that (i) none of the Licensed Applications contains, uses or supports
any data encryption or cryptographic functions; or (ii) in the event that any
Licensed Application contains, uses or supports any such data encryption or
cryptographic functionality, You will, upon request, provide Apple with a PDF
copy of Your Encryption Registration Number (ERN), or export classification
ruling (CCATS) issued by the United States Commerce Department, Bureau of
Industry and Security and PDF copies of appropriate authorizations from other
countries that mandate import authorizations for that Licensed Application, as
required. You acknowledge that Apple is relying upon Your certification in this
Section 2.3 in allowing end-users to access and download the Licensed
Applications under this Schedule 1. Except as provided in this Section 2.3,
Apple will be responsible for compliance with the requirements of the Export
Administration Regulations in allowing end-users to access and download the
Licensed Applications under this Schedule 1.

3. Ownership and End-User Licensing and Delivery of the Licensed Applications to
End Users

3.1 You acknowledge and agree that Apple, in the course of acting as agent for
You, is hosting, or pursuant to Section 1.2(b) of this Schedule 1 may enable
authorized third parties to host, the Licensed Application(s), and is allowing
the download of those Licensed Application(s) by end-users, on Your behalf.
However, You are responsible for hosting and delivering content or services sold
or delivered by You using the In-App Purchase API, except for content that is
included within the Licensed Application itself (i.e., the In-App Purchase
simply unlocks the content) or content hosted by Apple pursuant to Section 3.3
of Attachment 2 of the Program Agreement. The parties acknowledge and agree that
Apple shall not acquire any ownership interest in or to any of the Licensed
Applications or Licensed Applications Information, and title, risk of loss,
responsibility for, and control over the Licensed Applications shall, at all
times, remain with You. Apple may not use any of the Licensed Applications or
Licensed Application Information for any purpose, or in any manner, except as
specifically authorized in this Schedule 1.

 

Program Agreement   Page 45



--------------------------------------------------------------------------------

3.2 You may deliver to Apple Your own EULA for any Licensed Application at the
time that You deliver that Licensed Application to Apple, in accordance with
Section 2.1 of this Schedule 1; provided, however, that Your EULA must include
and may not be inconsistent with the minimum terms and conditions specified on
Exhibit A to this Schedule 1 and must comply with all applicable laws in all
countries where You wish Apple to allow end-users to download that Licensed
Application. Apple shall allow each end-user to which Apple allows access to any
such Licensed Application to review Your EULA (if any) at the time that Apple
delivers that Licensed Application to that end-user, and Apple shall notify each
end-user that the end-user’s use of that Licensed Application is subject to the
terms and conditions of Your EULA (if any). In the event that You do not furnish
Your own EULA for any Licensed Application to Apple, You acknowledge and agree
that each end-user’s use of that Licensed Application shall be subject to
Apple’s standard EULA (which is part of the App Store Terms of Service).

3.3 You hereby acknowledge that the EULA for each of the Licensed Applications
is solely between You and the end-user and conforms to applicable law, and Apple
shall not be responsible for, and shall not have any liability whatsoever under,
any EULA or any breach by You or any end-user of any of the terms and conditions
of any EULA.

3.4 A Licensed Application may read or play content (magazines, newspapers,
books, audio, music, video) that is offered outside of the Licensed Application
(such as, by way of example, through Your website) provided that You do not link
to or market external offers for such content within the Licensed Application.
You are responsible for authentication access to content acquired outside of the
Licensed Application.

3.5 You may offer in-app subscriptions for free in select territories using the
In-App Purchase API subject to the terms of this Schedule 1, provided that the
Licensed Application is Newsstand-enabled pursuant to section 3.7 below and You
clearly and conspicuously disclose to users the following information regarding
Your in-app subscription:

 

  •  

Title of publication or service

 

  •  

Subscription may be discontinued at any time by removing app from device

 

  •  

Links to Your Privacy Policy and Terms of Use

3.6 To the extent you promote and offer in-app subscriptions, You must do so in
compliance with all legal and regulatory requirements.

3.7 If Your Licensed Application is periodical content-based (e.g., magazines
and newspapers), Apple may provide You with the name, email address, and zip
code associated with a user’s account when they request an auto-renewing
subscription via the In-App Purchase API, provided that such user consents to
the provision of data to You, and further provided that You may only use such
data to promote Your own products and otherwise in strict compliance with Your
publicly posted Privacy Policy, a copy of which must be readily viewed and is
consented to in Your Licensed Application.

 

Program Agreement   Page 46



--------------------------------------------------------------------------------

3.8 Licensed Applications offering subscription services under this Schedule 1
must be included in Apple’s Newsstand program provided that, in addition to the
requirements set forth in paragraphs 3.5, 3.6 and 3.7, You:

 

  •  

Enable the Licensed Application as a Newsstand app in the iTunes Connect tool

 

  •  

Authorize Apple to select “Newsstand” as the Licensed Application’s secondary
category

 

  •  

Utilize the In-App Purchase API, include any additional code, and comply with
any other requirements as identified and updated from time to time in
Newsstand-related documentation found in the iOS developer library and the
iTunes Connect Developer Guide

 

  •  

Provide updated cover art with each new issue

 

  •  

Confirm that the content of the Licensed Application is a periodical (e.g.,
newspaper or magazine)

You acknowledge and agree that Apple reserves the right to recategorize or
reject your Licensed Application if it is not appropriate for Newsstand.

4. Content Restrictions and Software Rating

4.1 You represent and warrant that: (a) You have the right to enter into this
Agreement, to reproduce and distribute each of the Licensed Applications, and to
authorize Apple to permit end-users to download and use each of the Licensed
Applications through one or more App Stores; (b) none of the Licensed
Applications, or Apple’s or end-users’ permitted uses of those Licensed
Applications, violate or infringe any patent, copyright, trademark, trade secret
or other intellectual property or contractual rights of any other person, firm,
corporation or other entity and that You are not submitting the Licensed
Applications to Apple on behalf of one or more third parties; (c) each of the
Licensed Applications is authorized for distribution, sale and use in, export
to, and import into each of the countries designated by You under Section 2.1 of
this Schedule 1, in accordance with the laws and regulations of those countries
and all applicable export/import regulations; (d) none of the Licensed
Applications contains any obscene, offensive or other materials that are
prohibited or restricted under the laws or regulations of any of the countries
You designate under Section 2.1 of this Schedule 1; (e) all information You
provide using the iTunes Connect tool, including any information relating to the
Licensed Applications, is accurate and that, if any such information ceases to
be accurate, You will promptly update it to be accurate using the iTunes Connect
tool; and (f) in the event a dispute arises over the content of Your Licensed
Applications or use of Your intellectual property on the App Store, You agree to
follow Apple’s app dispute process on a non-exclusive basis and without any
party waiving its legal rights.

4.2 You shall use the software rating tool set forth on iTunes Connect to supply
information regarding each of the Licensed Applications delivered by You for
marketing and fulfillment by Apple through the App Store under this Schedule 1
in order to assign a rating to each such Licensed Application. For purposes of
assigning a rating to each of the Licensed Applications, You shall use Your best
efforts to provide correct and complete information about the content of that
Licensed Application with the software rating tool. You acknowledge and agree
that Apple is relying on: (i) Your good faith and diligence in accurately and
completely providing the requested information for each Licensed Application;
and (ii) Your representations and warranties in Section 4.1 hereof, in making
that Licensed Application available for download by end-users in each of the
countries You designate hereunder. Furthermore, You authorize Apple to correct
the rating of any Licensed Application of Yours that has been assigned an
incorrect rating; and You agree to any such corrected rating.

4.3 In the event that any country You designate hereunder requires the approval
of, or rating of, any Licensed Application by any government or industry
regulatory agency as a condition for the distribution and/or use of that
Licensed Application, You acknowledge and agree that Apple may elect not to make
that Licensed Application available for download by end-users in that country
from any App Store.

 

Program Agreement   Page 47



--------------------------------------------------------------------------------

5. Responsibility and Liability

5.1 Apple shall have no responsibility for the installation and/or use of any of
the Licensed Applications by any end-user. You shall be solely responsible for
any and all product warranties, end-user assistance and product support with
respect to each of the Licensed Applications.

5.2 You shall be solely responsible for, and Apple shall have no responsibility
or liability whatsoever with respect to, any and all claims, suits, liabilities,
losses, damages, costs and expenses arising from, or attributable to, the
Licensed Applications and/or the use of those Licensed Applications by any
end-user, including, but not limited to: (i) claims of breach of warranty,
whether specified in the EULA or established under applicable law; (ii) product
liability claims; and (iii) claims that any of the Licensed Applications and/or
the end-user’s possession or use of those Licensed Applications infringes the
copyright or other intellectual property rights of any third party.

6. Termination

6.1 This Schedule 1, and all of Apple’s obligations hereunder, shall terminate
upon the expiration or termination of the Agreement.

6.2 In the event that You no longer have the legal right to distribute the
Licensed Applications, or to authorize Apple to allow access to those Licensed
Applications by end-users, in accordance with this Schedule 1, You shall
promptly notify Apple and withdraw those Licensed Applications from the App
Store using the tools provided on the iTunes Connect site; provided, however,
that such withdrawal by You under this Section 6.2 shall not relieve You of any
of Your obligations to Apple under this Schedule 1, or any liability to Apple
and/or any end-user with respect to those Licensed Applications.

6.3 Apple reserves the right to cease allowing download by end-users of the
Licensed Applications at any time, with or without cause, by providing notice of
termination to You. Without limiting the generality of this Section 6.3, You
acknowledge that Apple may cease allowing download by end-users of some or all
of the Licensed Applications if Apple reasonably believes that: (i) those
Licensed Applications are not authorized for export to one or more of the
countries designated by You under Section 2.1 hereof, in accordance with the
Export Administration Regulations; (ii) those Licensed Applications and/or any
end-user’s possession and/or use of those Licensed Applications, infringe
patent, copyright, trademark, trade secret or other intellectual property rights
of any third party; or (iii) the distribution and/or use of those Licensed
Applications violates any applicable law in any country You designate under
Section 2.1 of this Schedule 1. An election by Apple to cease allowing download
of any Licensed Applications, pursuant to this Section 6.3, shall not relieve
You of Your obligations under this Schedule 1.

6.4 You may withdraw any or all of the Licensed Applications from the App Store,
at any time, and for any reason, by using the tools provided on the iTunes
Connect site, except that, with respect to Your end-users, You hereby authorize
and instruct Apple to fulfill sections 1.2(b), (c), and (d) of this Schedule 1,
which shall survive termination or expiration of the Agreement unless You
indicate otherwise pursuant to sections 4.1 and 6.2 of this Schedule 1.

7. Legal Consequences

The relationship between You and Apple established by this Schedule 1 may have
important legal consequences for You. You acknowledge and agree that it is Your
responsibility to consult with Your legal advisors with respect to Your legal
obligations hereunder.

 

Program Agreement   Page 48



--------------------------------------------------------------------------------

EXHIBIT A

(to Schedule 1)

Instructions for Minimum Terms of Developer’s

End-User License Agreement

1. Acknowledgement: You and the end-user must acknowledge that the EULA is
concluded between You and the end-user only, and not with Apple, and You, not
Apple, are solely responsible for the Licensed Application and the content
thereof. The EULA may not provide for usage rules for Licensed Applications that
are less restrictive than the Usage Rules set forth for Licensed Applications
in, or otherwise be in conflict with, the App Store Terms of Service as of the
Effective Date (which You acknowledge You have had the opportunity to review).

2. Scope of License: The license granted to the end-user for the Licensed
Application must be limited to a non-transferable license to use the Licensed
Application on an iOS Product that the end-user owns or controls and as
permitted by the Usage Rules set forth in the App Store Terms of Service.

3. Maintenance and Support: You must be solely responsible for providing any
maintenance and support services with respect to the Licensed Application, as
specified in the EULA, or as required under applicable law. You and the end-user
must acknowledge that Apple has no obligation whatsoever to furnish any
maintenance and support services with respect to the Licensed Application.

4. Warranty: You must be solely responsible for any product warranties, whether
express or implied by law, to the extent not effectively disclaimed. The EULA
must provide that, in the event of any failure of the Licensed Application to
conform to any applicable warranty, the end-user may notify Apple, and Apple
will refund the purchase price for the Licensed Application to that end-user;
and that, to the maximum extent permitted by applicable law, Apple will have no
other warranty obligation whatsoever with respect to the Licensed Application,
and any other claims, losses, liabilities, damages, costs or expenses
attributable to any failure to conform to any warranty will be Your sole
responsibility.

5. Product Claims: You and the end-user must acknowledge that You, not Apple,
are responsible for addressing any claims of the end-user or any third party
relating to the Licensed Application or the end-user’s possession and/or use of
that Licensed Application, including, but not limited to: (i) product liability
claims; (ii) any claim that the Licensed Application fails to conform to any
applicable legal or regulatory requirement; and (iii) claims arising under
consumer protection or similar legislation. The EULA may not limit Your
liability to the end-user beyond what is permitted by applicable law.

6. Intellectual Property Rights: You and the end-user must acknowledge that, in
the event of any third party claim that the Licensed Application or the
end-user’s possession and use of that Licensed Application infringes that third
party’s intellectual property rights, You, not Apple, will be solely responsible
for the investigation, defense, settlement and discharge of any such
intellectual property infringement claim.

7. Legal Compliance: The end-user must represent and warrant that (i) he/she is
not located in a country that is subject to a U.S. Government embargo, or that
has been designated by the U.S. Government as a “terrorist supporting” country;
and (ii) he/she is not listed on any U.S. Government list of prohibited or
restricted parties.

8. Developer Name and Address: You must state in the EULA Your name and address,
and the contact information (telephone number; E-mail address) to which any
end-user questions, complaints or claims with respect to the Licensed
Application should be directed.

 

Program Agreement   Page 49



--------------------------------------------------------------------------------

9. Third Party Terms of Agreement: You must state in the EULA that the end-user
must comply with applicable third party terms of agreement when using Your
Application, e.g., if You have a VoIP application, then the end-user must not be
in violation of their wireless data service agreement when using Your
Application.

10. Third Party Beneficiary: You and the end-user must acknowledge and agree
that Apple, and Apple’s subsidiaries, are third party beneficiaries of the EULA,
and that, upon the end-user’s acceptance of the terms and conditions of the
EULA, Apple will have the right (and will be deemed to have accepted the right)
to enforce the EULA against the end-user as a third party beneficiary thereof.

 

Program Agreement   Page 50